Case: 20-1073   Document: 96     Page: 1   Filed: 06/17/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                ADOLFO R. ARELLANO,
                  Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2020-1073
                 ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-3908, Judge Michael P. Allen.
                 ______________________

                 Decided: June 17, 2021
                 ______________________

     JAMES R. BARNEY, Finnegan, Henderson, Farabow,
 Garrett & Dunner, LLP, Washington, DC, argued for
 claimant-appellant. Also represented by ALEXANDER
 EDISON HARDING, KELLY HORN.

     BARBARA E. THOMAS, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, ar-
 gued for respondent-appellee. Also represented by BRIAN
 M. BOYNTON, CLAUDIA BURKE, MARTIN F. HOCKEY, JR.,
 ANDREW JAMES HUNTER; CHRISTINA LYNN GREGG, Y. KEN
 LEE, Office of General Counsel, United States Department
 of Veterans Affairs, Washington, DC.
Case: 20-1073    Document: 96     Page: 2   Filed: 06/17/2021




 2                                 ARELLANO   v. MCDONOUGH




    MELANIE L. BOSTWICK, Orrick, Herrington & Sutcliffe
 LLP, Washington, DC, for amicus curiae Military-Veterans
 Advocacy Inc. Also represented by ANNE SAVIN; JOHN B.
 WELLS, Law Office of John B. Wells, Slidell, LA.

    JILLIAN BERNER, UIC John Marshall Law School Vet-
 erans Legal Clinic, Chicago, IL, for amicus curiae National
 Law School Veterans Clinic Consortium.

    LIAM JAMES MONTGOMERY, Williams & Connolly LLP,
 Washington, DC, for amici curiae National Organization of
 Veterans' Advo-cates, Inc., National Veterans Legal
 Services Program. Also represented by DEBMALLO
 SHAYON GHOSH, ANNA JOHNS HROM; BRIAN WOLFMAN,
 Georgetown Law Appellate Courts Immersion Clinic,
 Washington, DC.

     HANNAH LAUREN BEDARD, Kirkland & Ellis LLP,
 Washington, DC, for amicus curiae Charles J. Raybine.
 Also represented by WILLIAM H. BURGESS.
     PAUL WRIGHT, Marietta, SC, as amicus curiae, pro se.
                 ______________________

    Before MOORE, Chief Judge *, NEWMAN, LOURIE, DYK,
  PROST **, O’MALLEY, REYNA, WALLACH ***, TARANTO, CHEN,
             HUGHES, and STOLL, Circuit Judges.
          Opinion for the court filed PER CURIAM.




     *    Chief Judge Kimberly A. Moore assumed the position
 of Chief Judge on May 22, 2021.
     **   Circuit Judge Sharon Prost vacated the position of
 Chief Judge on May 21, 2021.
     *** Circuit Judge Evan J. Wallach assumed senior status

 on May 31, 2021.
Case: 20-1073     Document: 96       Page: 3   Filed: 06/17/2021




 ARELLANO    v. MCDONOUGH                                     3



 Concurring opinion filed by CHEN, Circuit Judge, in which
  MOORE, Chief Judge, and LOURIE, PROST, TARANTO, and
              HUGHES, Circuit Judges, join.
 Concurring opinion filed by DYK, Circuit Judge, in which
 NEWMAN, O’MALLEY, REYNA, WALLACH, and STOLL, Circuit
                       Judges, join.
 PER CURIAM.
     Upon consideration en banc, a unanimous court holds
 that equitable tolling is not available to afford Mr. Arellano
 an effective date earlier than the date his application for
 benefits was received.
     The court is equally divided as to the reasons for its
 decision and as to the availability of equitable tolling with
 respect to 38 U.S.C. § 5110(b)(1) in other circumstances.
 The effect of our decision is to leave in place our prior deci-
 sion, Andrews v. Principi, 351 F.3d 1134 (Fed. Cir. 2003),
 which held that principles of equitable tolling are not ap-
 plicable to the time period in 38 U.S.C. § 5110(b)(1).
     Accordingly, the judgment of the United States Court
 of Appeals for Veterans Claims is affirmed.
                         AFFIRMED
                             COSTS
 No costs.
Case: 20-1073     Document: 96     Page: 4    Filed: 06/17/2021




   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                 ADOLFO R. ARELLANO,
                   Claimant-Appellant

                              v.

        DENIS MCDONOUGH, SECRETARY OF
               VETERANS AFFAIRS,
                Respondent-Appellee
               ______________________

                         2020-1073
                   ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-3908, Judge Michael P. Allen.
                 ______________________

                   Decided: June 17, 2021
                   ______________________

 CHEN, Circuit Judge, with whom MOORE, Chief Judge, and
 LOURIE, PROST, TARANTO, and HUGHES, Circuit Judges,
 join, concurring in the judgment.
     By statute, the “effective date of an award” of disability
 compensation to a veteran “shall not be earlier than the
 date” the veteran’s “application” for such compensation is
 received by the Department of Veterans Affairs (VA).
 38 U.S.C. § 5110(a)(1). Section 5110(b)(1), however, pro-
 vides an exception that permits an earlier effective date if
 the VA receives the application within one year of the vet-
 eran’s discharge from military service:         under such
Case: 20-1073     Document: 96      Page: 5    Filed: 06/17/2021




 2                                    ARELLANO   v. MCDONOUGH



 circumstances, the effective date of the award shall date
 back to “the day following the date of the veteran’s dis-
 charge or release.” Id. § 5110(b)(1). This case poses the
 question of whether, under an equitable-tolling theory, an
 award on an application received more than one year after
 the veteran’s discharge date may still be accorded an effec-
 tive date of the day after discharge. Specifically, we con-
 sider whether the rebuttable presumption of equitable
 tolling for statutes of limitations established in Irwin v. De-
 partment of Veterans Affairs, 498 U.S. 89 (1990), applies to
 the one-year period in § 5110(b)(1).
     This question arises from Adolfo R. Arellano’s appeal
 from a decision of the Court of Appeals for Veterans Claims
 (Veterans Court) denying him an effective date earlier than
 the date his disability benefits application was received by
 the VA. Though Mr. Arellano filed his application more
 than 30 years after he was discharged from the Navy, he
 argues that § 5110(b)(1)’s one-year period should be equi-
 tably tolled in his case to afford his award an earlier effec-
 tive date (and his compensation an earlier starting date)
 reaching back to the day after his discharge from service.
     Mr. Arellano also urges us to overrule our prior deci-
 sion in Andrews v. Principi, which held that § 5110(b)(1) is
 not a statute of limitations amenable to equitable tolling
 but merely establishes an effective date for the payment of
 benefits, thereby categorically foreclosing equitable tolling
 under this provision. 351 F.3d 1134, 1137–38 (Fed. Cir.
 2003). Because this court sitting en banc is equally divided
 on this issue, our decision today does not alter our prece-
 dent that § 5110(b)(1) is not a statute of limitations to
 which Irwin’s presumption of equitable tolling applies. Ac-
 cordingly, the Veterans Court’s decision, which relies on
 Andrews to deny Mr. Arellano an earlier effective date un-
 der § 5110(b)(1), is affirmed.
     Judge Dyk and five of our colleagues, however, would
 overturn Andrews and conclude that § 5110(b)(1) is a
Case: 20-1073     Document: 96      Page: 6    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                      3



 statute of limitations entitled to Irwin’s presumption. But
 their basis for affirming the Veterans Court’s decision rests
 on deciding, in the first instance, that the facts of Mr. Arel-
 lano’s case do not warrant equitable tolling. We disagree
 with this approach both in substance and process. Even if
 Irwin’s presumption were to somehow apply here, it would
 be rebutted by the statutory text of § 5110, which evinces
 clear intent from Congress to foreclose equitable tolling of
 § 5110(b)(1)’s one-year period. Moreover, it is not our role
 as an appellate court to decide whether Mr. Arellano’s fac-
 tual circumstances warrant equitable tolling where no
 prior tribunal has considered the issue and no party has
 argued for such an outcome.
                         BACKGROUND
                               A
     Congress has provided by statute for the payment of
 monetary benefits to veterans with disabilities arising
 from service. 38 U.S.C. § 1110. To obtain disability com-
 pensation, veterans must first file a claim with the VA.
 38 U.S.C. § 5101(a)(1). With certain limited exceptions not
 relevant here, no compensation may be paid before such a
 claim is filed. Id. (with exceptions not applicable here, a
 “claim . . . must be filed in order for benefits to be paid or
 furnished to any individual under the laws administered
 by the Secretary”). The size of a veteran’s disability com-
 pensation award is determined, in part, by the effective
 date assigned to his award—i.e., the date on which benefits
 begin to accrue. An earlier effective date means a greater
 accrual of benefits.
     Section 5110 of Title 38 governs the effective date of VA
 benefits awards. Two of its provisions are at issue in this
 appeal. First, § 5110(a)(1) sets forth the default rule that
 the effective date of an award cannot be earlier than the
 date the VA receives the veteran’s application submitting
 a claim for that award:
Case: 20-1073     Document: 96     Page: 7    Filed: 06/17/2021




 4                                   ARELLANO   v. MCDONOUGH



     Unless specifically provided otherwise in this chap-
     ter, the effective date of an award based on an ini-
     tial claim, or a supplemental claim, of
     compensation, dependency and indemnity compen-
     sation, or pension, shall be fixed in accordance with
     the facts found, but shall not be earlier than the
     date of receipt of application therefor.
 § 5110(a)(1). 1 Accordingly, the natural consequence of
 § 5110(a)(1)’s default rule is that no disability compensa-
 tion is payable for periods predating the VA’s receipt of the
 application for benefits, “[u]nless specifically provided oth-
 erwise” by statute.
      Section 5110 sets forth several exceptions to
 § 5110(a)(1)’s default rule, each providing for a retroactive
 effective date—that is, an effective date earlier than the
 date VA received the application—which, in turn, leads to
 a greater benefits award than under the default rule. See
 § 5110(b)–(n). Many of § 5110’s exceptions pertain to spe-
 cific circumstances that may delay the filing of an applica-
 tion for benefits. These include: discharge from the
 military, § 5110(b)(1); increase in the severity of a disabil-
 ity, § 5110(b)(3); the “permanent[] and total[] disab[ility]”
 of a veteran, § 5110(b)(4); death of a spouse, § 5110(d); and
 correction of military records, § 5110(i). Each of § 5110’s
 enumerated exceptions, however, expressly limits the ret-
 roactivity of the effective date to one year. See, e.g.,


     1   No party has identified a material difference, for
 present purposes, between “claim” and “application,” and
 the VA’s regulations appear to use these terms inter-
 changeably. See, e.g., 38 C.F.R. § 3.1(p) (defining “claim”
 as “a written or electronic communication requesting a de-
 termination of entitlement or evidencing a belief in entitle-
 ment, to a specific benefit under the laws administered by
 the [VA] submitted on an application form prescribed by
 the Secretary”).
Case: 20-1073    Document: 96      Page: 8    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                    5



 § 5110(g) (“In no event shall [an] award or increase [under
 this paragraph] be retroactive for more than one year from
 the date of application therefor . . . .”).
     As relevant here, one of those enumerated exceptions—
 § 5110(b)(1)—provides that a disability compensation
 award’s effective date may date back to the day after a vet-
 eran’s discharge if the application for such benefits is re-
 ceived within one year after discharge:
     The effective date of an award of disability compen-
     sation to a veteran shall be the day following the
     date of the veteran’s discharge or release if appli-
     cation therefor is received within one year from
     such date of discharge or release.
 § 5110(b)(1).
      On the face of the statute, then, the effective date for
 awards based on applications received more than one year
 after discharge (that do not otherwise fall within any of
 § 5110’s other enumerated exceptions) “shall not be earlier
 than the date of receipt of application therefor.”
 § 5110(a)(1). This appeal considers whether equitable toll-
 ing may apply to § 5110(b)(1)’s one-year period to permit
 an effective date reaching back to the day after the vet-
 eran’s discharge from service, even though the application
 for that award was received more than one year after dis-
 charge.
     The equitable-tolling doctrine, as traditionally under-
 stood, “permits a court to pause a statutory time limit
 ‘when a litigant has pursued his rights diligently but some
 extraordinary circumstance prevents him from bringing a
 timely action.’” See Cal. Pub. Emps.’ Ret. Sys. v. ANZ Sec.,
 Inc., 137 S. Ct. 2042, 2050 (2017) (quoting Lozano v. Mon-
 toya Alvarez, 572 U.S. 1, 10 (2014)) . Such “extraordinary
 circumstances” include “where the claimant has actively
 pursued his judicial remedies by filing a defective pleading
 during the statutory period, or where the complainant has
Case: 20-1073     Document: 96      Page: 9    Filed: 06/17/2021




 6                                    ARELLANO   v. MCDONOUGH



 been induced or tricked by his adversary’s misconduct into
 allowing the filing deadline to pass,” but exclude “a garden
 variety claim of excusable neglect.” Irwin, 498 U.S. at .96
 (footnote omitted). But before deciding whether the factual
 circumstances are extraordinary enough to justify equita-
 ble tolling, a court must first determine whether the statu-
 tory time limit at issue is one amenable to equitable tolling.
      This court has previously addressed whether
 § 5110(b)(1)’s one-year period is subject to equitable tolling
 in Andrews. There, the claimant-appellant, Ms. Andrews,
 submitted a claim for disability compensation approxi-
 mately fourteen months after her discharge from service.
 351 F.3d at 1135. As a result, she was awarded compensa-
 tion effective as of the date the VA received her claim.
 Ms. Andrews appealed that decision, arguing that
 § 5110(b)(1)’s one-year period should be equitably tolled for
 at least two months (on a failure-to-notify theory) to qualify
 her for an earlier effective date dating back to the day after
 discharge. We disagreed, holding that the “principles of
 equitable tolling . . . are not applicable to the time period
 in § 5110(b)(1).” Id. at 1137. This follows, we explained,
 because § 5110(b)(1) “does not contain a statute of limita-
 tions, but merely indicates when benefits may begin and
 provides for an earlier date under certain limited circum-
 stances.” Id. at 1138. Unlike how a statute of limitations
 operates, this statutory provision “addresses the question
 of when benefits begin to accrue, not whether a veteran is
 entitled to benefits at all,” and “[p]assage of the one-year
 period in § 5110(b)(1) . . . does not foreclose payment for the
 veteran.” Id. On that basis, we affirmed the denial of an
 earlier effective date for Ms. Andrews’s claim.
                               B
     We now turn to the facts of Mr. Arellano’s appeal.
 Mr. Arellano served honorably in the Navy from November
 1977 to October 1981. Nearly 30 years later, on June 3,
 2011, the VA regional office (RO) received Mr. Arellano’s
Case: 20-1073    Document: 96      Page: 10     Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                       7



 claim for service-connected disability benefits for his psy-
 chiatric disorders. The RO granted service connection with
 a 100 percent disability rating for “schizoaffective disorder
 bipolar type with PTSD [post-traumatic stress disorder].”
 J.A. 506. The granted effective date of Mr. Arellano’s
 award was the date his claim was received—i.e., June 3,
 2011.
      Mr. Arellano appealed his effective-date determination
 to the Board of Veterans’ Appeals (Board), arguing that his
 mental illness had prevented him from filing his claim ear-
 lier. Mr. Arellano submitted, as support, a medical opinion
 by his psychiatrist indicating that he had been “100% dis-
 abled since 1980,” when he was “almost crushed and swept
 overboard while working on the flight deck of [an] aircraft
 carrier.” J.A. 529. Given his disability, Mr. Arellano ar-
 gued that § 5110(b)(1)’s one-year period should be equita-
 bly tolled to qualify him for an effective date retroactive to
 the day after his discharge from the Navy. The Board re-
 jected his equitable-tolling argument, and the Veterans
 Court affirmed that decision, concluding that Mr. Arel-
 lano’s claim was “squarely foreclosed by binding precedent”
 in Andrews. See Arellano v. Wilkie, No. 18-3908, 2019 WL
 3294899, at *2 (Vet. App. July 23, 2019).
     Mr. Arellano then timely appealed to this court, and
 the case was heard before a panel on July 6, 2020. On Au-
 gust 5, 2020, we took the case en banc and entered a sua
 sponte order directing the parties to brief the following is-
 sues:
     A. Does the rebuttable presumption of the availa-
     bility of equitable tolling articulated in Irwin v. De-
     partment of Veterans Affairs, 498 U.S. 89 (1990),
     apply to 38 U.S.C. § 5110(b)(1), and if so, is it nec-
     essary for the court to overrule Andrews v. Principi,
     351 F.3d 1134 (Fed. Cir. 2003)?
Case: 20-1073     Document: 96      Page: 11     Filed: 06/17/2021




 8                                     ARELLANO   v. MCDONOUGH



     B. Assuming Irwin’s rebuttable presumption ap-
     plies to § 5110(b)(1), has that presumption been re-
     butted?
     C. Assuming this court holds that Irwin’s rebutta-
     ble presumption applies to § 5110(b)(1), would such
     a holding extend to any additional provisions of
     § 5110, including but not limited to § 5110(a)(1)?
     D. To what extent have courts ruled on the avail-
     ability of equitable tolling under statutes in other
     benefits programs that include timing provisions
     similar to § 5110?
 Order Granting En Banc Review, No. 20-1073 (Aug. 5,
 2020), ECF No. 45, at 2–3.
                          DISCUSSION
                                A
     Our jurisdiction to review decisions of the Veterans
 Court is limited by statute. See 38 U.S.C. § 7292. “The
 Court of Appeals for the Federal Circuit shall decide all rel-
 evant questions of law, including interpreting constitu-
 tional and statutory provisions.” § 7292(d)(1). Because our
 review of this decision involves a question of statutory in-
 terpretation—namely, the availability of equitable tolling
 for a particular statutory provision—we have jurisdiction
 over this matter. We review questions of law, such as this
 one, de novo. Prenzler v. Derwinski, 928 F.2d 392, 393
 (Fed. Cir. 1991).
     Irwin sets forth the analytical framework that guides
 our decision. At issue there was whether a statute of limi-
 tations in a suit against the government was subject to eq-
 uitable tolling. Specifically, the Irwin petitioner sought
 equitable tolling of 42 U.S.C. § 2000e-16(c)’s 30-day dead-
 line for filing a Title VII civil action against the federal gov-
 ernment in district court after receiving a right-to-sue
 notice from the Equal Employment Opportunity
Case: 20-1073    Document: 96      Page: 12     Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                      9



 Commission (EEOC). While statutes of limitations in suits
 between private litigants are “customarily” subject to equi-
 table tolling, an analogous presumption had not yet been
 established for suits against the government. See Irwin,
 498 U.S. at 95. Irwin held that “the same rebuttable pre-
 sumption of equitable tolling applicable to suits against
 private defendants should also apply to suits against the
 United States.” Id. at 95–96. This case thus established a
 rule of general applicability for equitable tolling of statutes
 of limitations in suits against the government, with the ca-
 veat that “Congress, of course, may provide otherwise if it
 wishes to do so.” Id. at 96.
     From this, we have understood the Irwin framework to
 consist of two steps. First, we must determine whether the
 rebuttable presumption of equitable tolling applies to the
 statutory provision at issue. And, if so, we must then de-
 termine whether that presumption has been rebutted—or
 in other words, whether there is “good reason to believe
 that Congress did not want the equitable tolling doctrine to
 apply” to the statute. See United States v. Brockamp, 519
 U.S. 347, 349–50 (1997). We address each step of the anal-
 ysis in turn.
                               B
     Before determining whether Irwin’s presumption of eq-
 uitable tolling applies to § 5110(b)(1), we first elucidate our
 understanding of the presumption’s origins and limits.
     “Congress is understood to legislate against a back-
 ground of common-law adjudicatory principles.” Astoria
 Fed. Sav. & Loan Ass’n v. Solimino, 501 U.S. 104, 108
 (1991). One such background principle is that “federal
 statutes of limitations are generally subject to equitable
 principles of tolling,” see Rotella v. Wood, 528 U.S. 549,
 560–61 (2000), which is “a long-established feature of
 American jurisprudence derived from ‘the old chancery
 rule,’” Lozano, 572 U.S. at 10–11 (quoting Holmberg v.
 Armbrecht, 327 U.S. 392, 397 (1946)). Justification for this
Case: 20-1073    Document: 96      Page: 13     Filed: 06/17/2021




 10                                   ARELLANO   v. MCDONOUGH



 principle comes from recognizing that tolling can be con-
 sistent with the purpose of a statute of limitations under
 certain circumstances. In other words, because a statute
 of limitations is designed “to encourage the plaintiff to pur-
 sue his rights diligently” after a cause of action has ac-
 crued, when an “extraordinary circumstance prevents him
 from bringing a timely action” despite his diligence, “the
 restriction imposed by the statute of limitations [no longer]
 further[s] the statute’s purpose” and can be equitably
 tolled. CTS Corp. v. Waldburger, 573 U.S. 1, 10 (2014)
 (cleaned up).
      Given that “Congress must be presumed to draft limi-
 tations periods in light of this background principle,”
 Young v. United States, 535 U.S. 43, 49–50 (2002), courts
 have customarily “presume[d] that equitable tolling ap-
 plies if the period in question is a statute of limitations and
 if tolling is consistent with the statute,” Lozano, 572 U.S.
 at 11. And while this practice began in lawsuits between
 private litigants, Irwin subsequently extended the pre-
 sumption to suits against the government. 498 U.S. at 95–
 96 (“[T]he same rebuttable presumption of equitable tolling
 applicable to suits against private defendants should also
 apply to suits against the United States.” (emphasis
 added)); see also id. at 96 (“[I]t is evident that no more fa-
 vorable tolling doctrine may be employed against the
 [g]overnment than is employed in suits between private lit-
 igants.”).
     Because the presumption serves as a proxy for the
 background legal principles that Congress is understood to
 legislate against, it follows that Irwin’s presumption is lim-
 ited to only those statutory provisions that are established
 in common law as subject to equitable tolling—namely,
 statutes of limitations. See John R. Sand & Gravel Co. v.
 United States, 552 U.S. 130, 137 (2008) (“[Irwin’s] pre-
 sumption seeks to produce a set of statutory interpreta-
 tions that will more accurately reflect Congress’ likely
 meaning in the mine run of instances where it enacted a
Case: 20-1073    Document: 96      Page: 14     Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                     11



 [g]overnment-related statute of limitations.”). To that end,
 the Supreme Court has so far applied the presumption of
 equitable tolling only to statutory provisions that Congress
 clearly would have viewed as statutes of limitations. See,
 e.g., Lozano, 572 U.S. at 13–14 (“[W]e have only applied
 [the] presumption [in favor of equitable tolling] to statutes
 of limitations.”); Zipes v. Trans World Airlines, Inc., 455
 U.S. 385, 393–95 (1982) (holding that a limited filing period
 for EEOC charges is like a statute of limitations that is
 subject to waiver, estoppel, and equitable tolling). This
 comports with the understanding that equitable tolling
 “applies when there is a statute of limitations; it is, in ef-
 fect, a rule of interpretation tied to that limit.” Petrella v.
 Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 681 (2014) (em-
 phasis added); see also Equitable Tolling, BLACK’S LAW
 DICTIONARY (11th ed. 2019) (defining “equitable tolling” as
 “[t]he doctrine that the statute of limitations will not bar a
 claim if . . .” (emphasis added)); Holmberg v. Armbrecht,
 327 U.S. 392, 397 (1946) (“[E]quitable [tolling] is read into
 every federal statute of limitation.”). Conversely, the Su-
 preme Court has declined to presume that equitable tolling
 applies where the time limit at issue functions “[u]nlike a
 statute of limitations,” see Hallstrom v. Tillamook County,
 493 U.S. 20, 27 (1989) (emphasis added), or lacks “a back-
 ground principle of equitable tolling,” see Lozano, 572 U.S.
 at 12. See also Sebelius v. Auburn Reg’l Med. Ctr., 568 U.S.
 145, 158–59 (2013) (declining to presume that “an agency’s
 internal appeal deadline” is subject to equitable tolling be-
 cause the Supreme Court had “never applied the Irwin pre-
 sumption to [such a provision]”). As these cases reflect,
 determining that Congress would have viewed a provision
 as a statute of limitations is a necessary first step in infer-
 ring congressional intent to permit equitable tolling of that
 provision. Accordingly, absent some other established
 background principle of law permitting equitable tolling for
 the statutory provision at issue, Irwin’s presumption ap-
 plies only to those statutory provisions that Congress
 clearly would have viewed as statutes of limitations.
Case: 20-1073    Document: 96      Page: 15    Filed: 06/17/2021




 12                                  ARELLANO   v. MCDONOUGH



      Our conclusion is supported not only by Irwin’s logic
 and the subsequent cases applying it, but also, by the lim-
 itations of the Appropriations Clause of the Constitution,
 art. I, § 9, cl. 7, on the payment of money from the public
 fisc contrary to the express terms of a statute. See Off. of
 Pers. Mgmt. v. Richmond, 496 U.S. 414, 424 (1990). The
 Appropriations Clause provides that “[n]o Money shall be
 drawn from the Treasury, but in Consequence of Appropri-
 ations made by Law.” As the Supreme Court explained in
 Richmond: “For the particular type of claim at issue here,
 a claim for money from the Federal Treasury, the Clause
 provides an explicit rule of decision. Money may be paid
 out only through an appropriation made by law; in other
 words, the payment of money from the Treasury must be
 authorized by a statute.” 496 U.S. at 424. 2 Thus, where a
 plaintiff seeks to enlarge the monetary benefits awarded
 by the express terms of a statute through equitable tolling
 (as Mr. Arellano does here), we must decide whether Con-
 gress intended to authorize payment of those additional
 benefits via equitable tolling. This, in turn, necessarily im-
 plicates the question of whether Congress would have
 viewed the benefits provision at issue as a statute of limi-
 tations carrying the usual feature of equitable tolling.
     Our analysis therefore begins by asking whether
 § 5110(b)(1)’s effective date provision is such a provision.
 As discussed below, and consistent with our reasoning in
 Andrews, § 5110(b)(1) is not a statute of limitations.



      2  That is not to say, however, that the Appropria-
 tions Clause bars all equitable tolling against the govern-
 ment for monetary claims. Instead, if “application of the
 doctrine [of equitable tolling] is consistent with Congress’
 intent in enacting a particular statutory scheme, [then]
 there is no justification for limiting the doctrine to cases
 that do not involve monetary relief.” See Bowen v. City of
 New York, 476 U.S. 467, 479 (1986).
Case: 20-1073    Document: 96      Page: 16     Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                     13



                               C
     To determine whether § 5110(b)(1) is a statute of limi-
 tations, we consider whether this provision satisfies the
 “functional characteristics” of such statutes. Lozano, 572
 U.S. at 15 n.6 (“[T]he determination [of] whether [a statu-
 tory provision] is a statute of limitations depends on its
 functional characteristics . . . .”). As explained below,
 § 5110(b)(1) does not have the functional characteristics of
 a statute of limitations. We see two reasons why Congress
 would not have thought that the provision belongs to that
 category of laws.
      First, § 5110(b)(1) does not operate to bar a veteran’s
 claim for benefits for a particular service-connected disa-
 bility after one year has passed. Instead, like the general
 rule of § 5110(a)(1), it determines one of many elements of
 a benefits claim that affects the amount of a veteran’s
 award but, unlike a statute of limitations, does not elimi-
 nate a veteran’s ability to collect benefits for that very dis-
 ability. Second, and relatedly, § 5110(b)(1) lacks features
 standard to the laws recognized as statutes of limitations
 with presumptive equitable tolling: its one-year period is
 not triggered by harm from the breach of a legal duty owed
 by the opposing party, and it does not start the clock on
 seeking a remedy for that breach from a separate remedial
 entity. See 1 Calvin W. Corman, LIMITATION OF ACTIONS,
 § 6.1, at 370 (1991). The statutory scheme governing vet-
 erans’ benefits makes clear that the VA is not obligated to
 pay any benefits before a claim applying for such benefits
 is filed, so there is no duty, or breach of duty, at the onset
 of § 5110(b)(1)’s one-year period (i.e., the day after dis-
 charge). Moreover, no remedial authority separate from
 the VA is involved in an initial application for veterans’
Case: 20-1073    Document: 96      Page: 17     Filed: 06/17/2021




 14                                   ARELLANO   v. MCDONOUGH



 benefits. 3 The effective-date provision in this case, then, is
 of a sufficiently different character from that of statutes of


      3   Judge Dyk contends that the need for a separate
 remedial authority is inconsistent with three cases pur-
 portedly establishing that “a statute governing the timeli-
 ness of a claim to an agency for payment from that agency
 is a statute of limitations.” Dyk Op. 7 (citing United States
 v. Williams, 514 U.S. 527, 534 & n.7 (1995); Colvin v. Sul-
 livan, 939 F.2d 153, 156 (4th Cir. 1991); and Warren v. Off.
 of Pers. Mgmt., 407 F.3d 1309, 1316 (Fed. Cir. 2005)). None
 of these cases, however, addresses equitable tolling of such
 statutes, let alone holds that they are entitled to Irwin’s
 presumption. Instead, these cases merely use the phrase
 “statute of limitations” briefly in dicta as a colloquial ex-
 pression for a statutory time limit. But as Williams readily
 demonstrates, the fleeting and casual use of this phrase in
 no way establishes that Irwin’s presumption applies to
 those time limits or that they can be equitably tolled.
      Williams concerns the same statutory provision
 (26 U.S.C. § 6511) revisited two years later in Brockamp.
 While equitable tolling was not at issue in Williams,
 Brockamp raised the question of whether § 6511 may be
 equitably tolled under Irwin. Rather than concluding that
 Irwin’s presumption applies, the Supreme Court carefully
 “assume[d] . . . only for argument’s sake” that § 6511’s time
 limit was an Irwin-covered statute of limitations. See
 Brockamp, 519 U.S. at 349–50; see also Auburn, 568 U.S.
 at 159. And even under that assumption, the Court none-
 theless concluded that Congress did not intend for equita-
 ble tolling to apply to § 6511’s time limit. Brockamp, 519
 U.S. at 350–54.
      These cases, moreover, do not involve statutory provi-
 sion functionally similar to § 5110(b)(1), or otherwise es-
 tablish a background principle of law that would authorize
 a tribunal to override § 5110(b)(1)’s express statutory
Case: 20-1073    Document: 96      Page: 18    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                    15



 limitations entitled to Irwin’s presumption. These marked
 differences undermine any inference that Congress would
 have viewed § 5110(b)(1) as falling within that category of
 laws, so as to justify judicial override of Congress’ express
 statutory limits on benefits payments. Below, we address
 these differences in function and characteristics in detail.
                               1
     A statute of limitations, simply put, is a “law that bars
 claims after a specified period.” Statute of Limitations,
 BLACK’S LAW DICTIONARY (11th ed. 2019). “Statutes of lim-
 itations are designed to encourage plaintiffs to pursue dili-
 gent prosecution of known claims,” Cal. Pub. Emps. Ret.
 Sys., 137 S. Ct. at 2049 (internal quotation marks omitted),
 by “prescrib[ing] a period within which certain rights . . .
 may be enforced,” Young, 535 U.S. at 47. By barring stale
 claims, statutes of limitations “assure fairness to defend-
 ants” and “promote justice by preventing surprises through
 the revival of claims that have been allowed to slumber.”
 See Burnett v. N.Y. Cent. R.R. Co., 380 U.S. 424, 428 (1965)
 (internal quotation marks omitted).
     To determine whether the functional characteristics of
 a statute of limitations are met, the Supreme Court has fo-
 cused the inquiry on whether the statute at issue encour-
 ages plaintiffs to promptly pursue their claims or risk
 losing remedies for those claims. In Young, for instance,
 the Court held that a statutory “three-year lookback pe-
 riod” for the IRS to collect overdue, unpaid taxes from a



 limits on monetary governmental benefits. And unlike an
 initial application for veterans’ benefits, these cases impli-
 cate a preexisting duty to pay owed by the government.
 Williams, Colvin, and Warren therefore fail to establish
 that a tribunal may override, through equitable tolling, an
 indisputably applicable statutory limit on governmental
 monetary benefits.
Case: 20-1073    Document: 96      Page: 19     Filed: 06/17/2021




 16                                   ARELLANO   v. MCDONOUGH



 taxpayer in bankruptcy proceedings was a statute of limi-
 tations because it “encourages the IRS to protect its rights”
 by “collecting the debt or perfecting a tax lien—before three
 years have elapsed.” 535 U.S. at 47 (citations omitted).
 There, the relevant statute afforded the IRS certain “legal
 remedies” for collecting a tax debt accrued within three
 years before a debtor’s bankruptcy petition filing: the tax
 debt is nondischargeable and the IRS’s claim enjoys eighth
 priority 4 in bankruptcy. Id. at 47–48. But if the IRS
 “sleeps on its rights” by failing to act within the three-year
 lookback period, then the IRS loses those “legal remedies”
 for collecting that debt. Specifically, “its claim loses prior-
 ity and the debt becomes dischargeable” in bankruptcy, so
 that a bankruptcy decree will release the debtor from any
 obligation to pay and leave the IRS unable to collect on that
 debt. Id. The Court concluded that such a provision—
 which bars the IRS from recovering any tax debt accrued
 more than three years before bankruptcy proceedings
 begin—is a statute of limitations because it serves the
 “same basic policies [furthered by] all limitations provi-
 sions: repose, elimination of stale claims, and certainty
 about a plaintiff’s opportunity for recovery and a defend-
 ant’s potential liabilities.” Id. The Supreme Court also em-
 ployed similar reasoning in Zipes, determining that the
 period for filing a charge of employment discrimination
 with the EEOC (a precondition to a federal-court action)
 operates as a statute of limitations given “its purpose [of]
 preventing the pressing of stale claims” and “giv[ing]
 prompt notice to the [defendant] employer”—the very




      4  The bankruptcy priority scheme determines the or-
 der in which claims are paid. Claims with higher priority
 are entitled to payment in full before anything can be dis-
 tributed to claims of lower rank. See 1 Richard I. Aaron,
 Bankruptcy Law Fundamentals § 8:10 (2020 ed.).
Case: 20-1073    Document: 96      Page: 20    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                    17



 “end[s] served by a statute of limitations.” 455 U.S. at 394,
 398 (internal quotation marks omitted).
     By contrast, Lozano considered a time limitation that
 did not function as a statute of limitations and was there-
 fore not subject to equitable-tolling principles. There, the
 Supreme Court declined to apply the presumption of equi-
 table tolling to a treaty provision that did not did not “es-
 tablish[] any certainty about the respective rights of the
 parties” and, instead, addressed policy concerns irrelevant
 to the functioning of a statute of limitations. 572 U.S. at
 14–15. At issue was a Hague Convention provision requir-
 ing the return of a child abducted by a parent in a foreign
 country, so long as the left-behind parent requests return
 “within one year.” 572 U.S. at 4. After one year, the child
 must still be returned to the left-behind parent “unless it is
 demonstrated that the child is now settled.” Id. at 15 (em-
 phasis added). Expiration of the one-year period thus “does
 not eliminate the remedy [for] the left-behind parent—
 namely, the return of the child” and, instead, merely “opens
 the door” to consider “the child’s interest” as well as the
 parent’s interest. Id. at 14–15. Such a provision “is not a
 statute of limitations,” the Court explained, because the
 “continued availability of the return remedy after one year
 preserves the possibility of relief for the left-behind parent
 and prevents repose for the abducting parent.” Id. Moreo-
 ver, the additional consideration of the child’s interest is
 “not the sort of interest addressed by a statute of limita-
 tions.” Id.; see also In re Neff, 824 F.3d 1181, 1186–87 (9th
 Cir. 2016) (holding that a statutory provision is not a stat-
 ute of limitations because it does not serve the purposes of
 “repose, elimination of stale claims, and certainty” and, in-
 stead, addressed unrelated policy concerns). 5 The Court



     5  In Neff, the statutory provision at issue foreclosed
 discharge in bankruptcy for debtors who improperly
Case: 20-1073    Document: 96      Page: 21     Filed: 06/17/2021




 18                                   ARELLANO   v. MCDONOUGH



 thus concluded that equitable tolling was unavailable for
 the treaty provision at issue.
     Similarly, in Hallstrom v. Tillamook County, the Court
 determined that a provision requiring plaintiffs to give no-
 tice of alleged environmental violations to the relevant
 agency 60 days prior to commencing a civil action was not
 a statute of limitations subject to equitable modification.
 493 U.S. at 27. The Court explained: “Unlike a statute of
 limitations, [the] 60-day notice provision is not triggered by
 the violation giving rise to the action.” Id. (emphasis
 added). Instead, plaintiffs “have full control over the tim-
 ing of their suit,” as “they need only give notice to the ap-
 propriate [agency] and refrain from commencing their
 action for at least 60 days. Id. The 60-day notice period,
 therefore, did not encourage plaintiffs to diligently file
 claims or risk losing remedies for a violation.
     Here, as in Lozano and Hallstrom, § 5110(b)(1)’s effec-
 tive-date provision does not have the key “functional char-
 acteristics” that define a statute of limitations. Because a
 veteran seeking disability compensation “faces no time
 limit for filing a claim,” Henderson ex rel. Henderson v.
 Shinseki, 562 U.S. 428, 431 (2011), “[t]here is no statute of
 limitations” for filing such a claim, Walters v. Nat’l Ass’n of


 transferred property “within one year” of filing a bank-
 ruptcy petition. 824 F.3d at 1183. The Ninth Circuit con-
 cluded that such a provision is not a statute of limitations
 because it “is not designed to encourage a specific creditor
 to prosecute its claim promptly to avoid losing rights” and,
 in fact, “does not encourage (or require) a creditor to take
 any action at all.” Id. at 1186. Moreover, the purpose of
 the statute—to deter and penalize dishonest debtors from
 “seeking to abuse the bankruptcy system”—concerned pol-
 icy matters unrelated to “the sort of interest addressed by
 a statute of limitations.” Id. at 1187 (citing Lozano, 572
 U.S. at 15).
Case: 20-1073    Document: 96      Page: 22     Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                     19



 Radiation Survivors, 473 U.S. 305, 311 (1985). The timing
 of when the claim is filed affects only an element of the
 claim itself—the effective date—and not whether the vet-
 eran is entitled to benefits at all. See Collaro v. West, 136
 F.3d 1304, 1308 (Fed. Cir. 1998) (explaining that “the ef-
 fective date of the disability” is one of five elements to a
 veteran’s application for benefits). A veteran is entitled to
 press the same claim for a specific service-connected disa-
 bility regardless of whether the claim is filed within a year
 after discharge or 30 years after discharge, as was the case
 for Mr. Arellano. Section 5110(b)(1), like the treaty provi-
 sion in Lozano, thus does not set forth any period after
 which a veteran is foreclosed from pressing that claim and
 receiving benefits if the claim is established.
     The timing provision of § 5110(b)(1), in fact, does not
 function to bar stale claims or encourage the diligent pros-
 ecution of known claims. To the contrary, § 5110(b)(1) was
 adopted to “remove[] injustices where there is delay in fil-
 ing [a] claim due to no fault of the veteran and payment
 could otherwise be made only from [the filing] date of [the]
 claim.” See 89 Cong. Rec. A4026 (1943) (statement of Rep.
 Rankin). Section 5110(b)(1)’s one-year grace period thus
 forgives a veteran’s temporary delay in filing a claim in the
 immediate aftermath of a veteran’s transition back to civil-
 ian life upon discharge from military service. This provi-
 sion is itself an equitable exception provided by Congress
 to address injustices that may arise from § 5110(a)(1)’s de-
 fault rule and, in that respect, speaks to policy concerns
 that are “not the sort of interest addressed by a statute of
 limitations.” See Lozano, 572 U.S. at 15. Given (1) the
 well-established understanding of what constitutes a stat-
 ute of limitations, and (2) the nature of § 5110(b)(1)’s effec-
 tive-date provision, § 5110(b)(1) does not satisfy the
 “functional characteristics” of a statute of limitations.
     Mr. Arellano, in response, asserts that even if § 5110
 preserves the possibility of prospective benefits for an on-
 going disability regardless of when the claim is filed, a
Case: 20-1073    Document: 96      Page: 23     Filed: 06/17/2021




 20                                   ARELLANO   v. MCDONOUGH



 veteran will nonetheless lose out on retroactive benefits da-
 ting back to the day after discharge if his claim is not filed
 within one year of discharge. Section 5110(b)(1)’s one-year
 period therefore encourages veterans to diligently file their
 disability claims after discharge to protect their rights to
 retroactive benefits. He argues that § 5110(b)(1) is “simi-
 lar” to the statutory-lookback periods for copyright and pa-
 tent damages in Petrella and SCA Hygiene Products
 Aktiebolag v. First Quality Baby Products, LLC, 137 S. Ct.
 954 (2017), respectively, insofar as these statutes all “limit
 [the amount of] claimants’ damages but not their ability to
 seek redress for an ongoing . . . injury.” Appellant’s Supp.
 Reply Br. 10. We disagree.
      This argument overlooks the distinction that
 § 5110(b)(1) establishes the effective date of a single bene-
 fits claim for an ongoing disability, whereas an ongoing
 course of infringement in Petrella and SCA Hygiene com-
 prises a “series of discrete infringing acts,” each of which is
 a distinct harm giving rise to an independent claim for re-
 lief that starts a new limitations period. See Petrella, 572
 U.S. at 671–72. The copyright damages statute states: “No
 civil action shall be maintained under the provisions of this
 title unless it is commenced within three years after the
 claim accrued.” 17 U.S.C. § 507(b). As Petrella explains,
 this statute is subject to the “separate accrual rule”—that
 is, “when a defendant commits successive violations, the
 statute of limitations runs separately from each violation,”
 such that each violation “gives rise to a discrete ‘claim’ that
 ‘accrue[s]’ at the time the wrong occurs.” 572 U.S. at 671
 (alteration in original) (emphasis added). “In short, each
 infringing act starts a new limitations period.” Id. (empha-
 sis added). Subsequently, in SCA Hygiene, the Supreme
 Court confirmed that the “same reasoning” from Petrella
 applies to the six-year lookback period in the patent dam-
 ages statute, 35 U.S.C. § 286. As with copyright infringe-
 ment, each individual act of patent infringement gives rise
 to a discrete claim that starts its own six-year limitations
Case: 20-1073     Document: 96      Page: 24     Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                       21



 period for seeking a remedy for that act. See 1 Robert A.
 Matthews, Jr., Annotated Patent Digest § 9:2 (2021 ed.)
 (explaining that in a series of discrete infringing acts, “each
 act . . . can constitute its own separate act of [patent] in-
 fringement”). The lookback periods for copyright and pa-
 tent damages, therefore, function just as a traditional
 statute of limitations would to foreclose pressing of stale
 claims, while permitting timely claims to proceed.
      By contrast, § 5110(b)(1)’s one-year grace period never
 bars a veteran’s benefits claim regardless of when it was
 filed and, instead, establishes an element of the claim itself
 (i.e., the effective date of the award). Cf. Arbaugh v. Y&H
 Corp., 546 U.S. 500, 514 (2006) (distinguishing an “essen-
 tial element of a claim for relief” from a jurisdictional stat-
 utory limitation).       Mr. Arellano, moreover, has not
 demonstrated that a single claim seeking benefits for a spe-
 cific disability can comprise two discrete claims for retro-
 spective and prospective benefits, each arising from a
 distinct injury that starts its own limitations period. Nor
 is there a basis for construing his claim in this manner,
 given that retrospective and prospective benefits arise from
 the same “five common elements” of a single benefits claim:
 “[1] status as a veteran, [2] existence of disability, [3] a con-
 nection between the veteran’s service and the disability, [4]
 the degree of disability, and [5] the effective date of the dis-
 ability.” See Collaro, 136 F.3d at 1308. Thus, neither
 § 507(b)’s copyright limitations period nor § 286’s patent
 limitations period support finding that § 5110(b)(1) func-
 tions as a statute of limitations amenable to equitable toll-
 ing.
     Mr. Arellano next analogizes to Young’s three-year
 lookback period, arguing that § 5110(b)(1)—which bars
 only retroactive benefits predating the date the VA received
 his claim, but not prospective benefits beginning from the
 date the VA received his claim—is no less a statute of lim-
 itations than the lookback period in Young. We disagree.
 Young’s lookback period is a “limited statute of limitations”
Case: 20-1073    Document: 96      Page: 25     Filed: 06/17/2021




 22                                   ARELLANO   v. MCDONOUGH



 in the sense that it arises only in the situation when a tax
 debtor files a bankruptcy petition and bars certain “legal
 remedies” (i.e., priority and nondischargeability in bank-
 ruptcy) outside of the lookback period. See 535 U.S. at 47–
 48. But the Supreme Court concluded it was “a statute of
 limitations nonetheless” because any tax debt accrued
 more than three years before the date of the bankruptcy
 petition becomes fully dischargeable, leading to the “elimi-
 nation of stale claims.” Id. Expiration of the three-year
 lookback period therefore barred the entirety of the IRS’s
 claim, just as a traditional statute of limitations would. See
 id. at 47 (explaining that the lookback period functions as
 a statute of limitations by barring “[o]ld tax claims” falling
 outside the statutory period). Here, under § 5110(b)(1),
 disability compensation claims received within one year of
 discharge are afforded an earlier effective date that results
 in, at most, one year of retroactive benefits. But unlike
 Young’s lookback period, passage of this one-year period
 does not bar a veteran from attaining any effective date at
 all and, instead, bars only an effective date earlier than the
 date of receipt. The practical effect of § 5110(b)(1), then, is
 not to foreclose a veteran from all benefits but only from
 those retroactive from the day his claim is received.
     Mr. Arellano, however, offers the following variation on
 Young: instead of having only one tax year at issue, sup-
 pose that the Youngs owed tax debt from multiple years.
 The IRS would then be barred from recovering tax debt
 from the years outside the three-year lookback period but
 could still recover any of the debt from within that period.
 See Oral Arg. at 30:32–32:52. Under this hypothetical,
 Mr. Arellano contends, the lookback period merely affects
 the amount of relief the IRS would be entitled to recover
 but does not entirely bar the IRS from such relief, meaning
 that it is a “more limited statute of limitations, but a stat-
 ute of limitations nonetheless.” See Young, 535 U.S. at 48.
 So too here, Mr. Arellano asserts, where filing a benefits
 claim after § 5110(b)(1)’s one-year grace period merely
Case: 20-1073    Document: 96      Page: 26     Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                     23



 affects the amount of benefits awarded without barring the
 claim itself.
      But this hypothetical is no different from the lookback
 periods in Petrella and SCA Hygiene and is distinguishable
 for the same reason: § 5110(b)(1) establishes the effective
 date of a single application for disability benefits, whereas
 each year of tax debt in Mr. Arellano’s hypothetical corre-
 sponds to a separate IRS claim involving different facts and
 liabilities. See, e.g., Young, 535 U.S. at 46 (three-year look-
 back period applies to “claims” for unpaid taxes “for a tax-
 able year” (emphasis added)). In other words, “[i]f the IRS
 has a claim for taxes for which the return was due within
 three years before the bankruptcy petition was filed,” then
 the IRS’s claim is protected and “nondischargeable in
 bankruptcy.” Id. But if the claim is for unpaid taxes from
 a return due more than three years before the bankruptcy
 petition was filed, then that individual claim is lost and
 dischargeable in bankruptcy. Because the tax debt arising
 from each tax year constitutes its own distinct claim
 against a taxpayer, Young’s lookback period operates as
 any other statute of limitations would to bar stale claims
 arising from older tax years while providing remedies for
 timely claims. See id. at 49 (the lookback period “define[s]
 a subset of claims eligible for certain remedies” when a tax
 debtor is in bankruptcy (emphasis added)). Accordingly,
 for the reasons discussed above, Young’s lookback period
 fails to demonstrate that § 5110(b)(1) functions as a statute
 of limitations.
                               2
      Section 5110(b)(1) also differs from statutes of limita-
 tions in additional ways—namely, with respect to the onset
 of its one-year period and the remedial authority involved.
 These differences further undermine any inference that
 Congress must have viewed § 5110(b)(1) as a statute of lim-
 itations that would presumptively allow judicial override of
 express statutory limits on benefits payments under Irwin.
Case: 20-1073    Document: 96      Page: 27    Filed: 06/17/2021




 24                                  ARELLANO   v. MCDONOUGH



      The “standard rule” is that a statute of limitations be-
 gins to run when the cause of action “accrues,” i.e., when
 “the plaintiff has a ‘complete and present cause of action.’”
 Bay Area Laundry & Dry Cleaning Pension Trust Fund v.
 Ferbar Corp. of Cal., 522 U.S. 192, 201 (1997) (quoting
 Rawlings v. Ray, 312 U.S. 96, 98 (1941)); see also Wallace
 v. Kato, 549 U.S. 384, 388 (2007). Unless Congress indi-
 cates otherwise, “a cause of action does not become ‘com-
 plete and present’ for limitations purposes until the
 plaintiff can file suit and obtain relief.” Bay Area Laundry,
 522 U.S. at 201. The earliest opportunity for a plaintiff to
 sue under such circumstances is when the opposing party
 has violated some duty owed to that plaintiff, such as con-
 tractual obligations or a duty of care. See 1 Calvin W. Cor-
 man, LIMITATION OF ACTIONS, § 6.1, at 370 (1991) (“The
 earliest opportunity for a complete and present cause of ac-
 tion is that moment when the plaintiff has suffered a le-
 gally recognizable harm at the hands of the defendant,
 such as the time of contract breach or the commission of a
 tortious wrong.” (emphasis added)). In Bay Area Laundry,
 for instance, the Supreme Court held that a cause of action
 against an employer that withdraws from a multiemployer
 pension plan is not complete, and therefore the statute of
 limitations does not run, until a demand for payment is
 made by the plan’s trustees and rejected by that employer.
 522 U.S. at 202. This follows, the Court explained, because
 “the statute makes clear that the withdrawing employer
 owes nothing until its plan demands payment,” and absent
 such a demand, the employer has no duty of payment that
 could be violated to give rise to a cause of action. See id.
 (emphasis added).
     As applied to the veterans’ benefits context, the earliest
 point at which a veteran could have a “complete and pre-
 sent cause of action” is when the VA has failed to satisfy a
 legal duty owed to the veteran, such as when his claim for
 benefits has been wrongfully adjudicated or denied. In this
 vein, we have recognized that the 120-day time limit for a
Case: 20-1073    Document: 96      Page: 28    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                    25



 veteran to appeal an unsatisfactory Board decision to the
 Veterans Court is a statute of limitations to which Irwin’s
 presumption applies. See Jaquay v. Principi, 304 F.3d
 1276, 1283 (Fed. Cir. 2002) (en banc) (citing Bailey v. West,
 160 F.3d 1360 (Fed. Cir. 1998) (en banc)). But the one-year
 period in § 5110(b)(1), beginning on the day after discharge
 from service, does not measure the time from harm caused
 by a breach of duty, or even from a breach of duty, to the
 filing of the claim. This, together with the fact that the
 claim is not made to a separate entity with authority to ad-
 dress an asserted breach, makes it unlikely that Congress
 conceived of this timing rule as a statute of limitations for
 Irwin purposes.
      Indeed, in an initial application for disability compen-
 sation where § 5110 governs the effective-date determina-
 tion, the VA has not yet violated any legal duty owed to the
 claimant that would trigger a statute of limitations to run.
 The statutory scheme governing veterans’ benefits makes
 clear that the VA is not obligated to pay any benefits before
 a claim applying for such benefits is filed. In particular,
 § 5101(a)(1)(A) states that “a specific claim in the form pre-
 scribed by the Secretary . . . must be filed in order for ben-
 efits to be paid or furnished to any individual under the
 laws administered by the Secretary.” § 5101(a)(1)(A) (em-
 phasis added). This provision explains that the filing of a
 benefits claim must first occur for any benefits to accrue or
 be paid by the VA. The VA thus has no preexisting duty to
 award benefits, and a veteran has no corresponding right
 to receive such benefits, until after a claim applying for
 benefits is filed by the veteran with the VA. See Jones v.
 West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (“Section
 5101(a) is a clause of general applicability and mandates
 that a claim must be filed in order for any type of benefit to
 accrue or be paid.”), cert. denied, 525 U.S. 834 (1998);
 McCay v. Brown, 106 F.3d 1577, 1580 (Fed. Cir. 1997) (stat-
 ing § 5101(a) requires that “a claim must be on file before
 benefits may be obtained”). Without a preexisting right,
Case: 20-1073    Document: 96      Page: 29     Filed: 06/17/2021




 26                                   ARELLANO   v. MCDONOUGH



 there can be no violation of that right for which a veteran
 would seek redress, which could then be barred if not pur-
 sued within a specified limitations period. See Henry M.
 Hart, Jr. & Albert M. Sacks, THE LEGAL PROCESS 136–37
 (William N. Eskridge, Jr. & Philip P. Frickey eds., 1994);
 id. at 137 (stating that it is wrong to “allow a primary right
 to be confused with a remedial right of action, which is a
 very different legal animal” and criticizing “confusion be-
 tween a primary claim to a performance and a remedial ca-
 pacity to invoke a sanction for nonperformance”). Section
 5110(b)(1)’s effective-date provision, then, is of a different
 character than a statute of limitations because the filing of
 a benefits claim is not an action seeking a remedy for pre-
 viously due, but wrongfully unpaid, benefits. See Hall-
 strom, 493 U.S. at 27 (holding that a statutory time limit is
 “[u]nlike a statute of limitations” because it is not “trig-
 gered by the violation giving rise to the action” and is there-
 fore not subject to equitable modification and cure).
      Logic also supports our conclusion that there is no
 cause of action, and therefore no statute of limitations that
 could be equitably tolled, until after a claimant files an in-
 itial claim for benefits and receives an unsatisfactory VA
 decision on that claim. A claimant seeking an increased
 benefits award, as Mr. Arellano does here, has no basis to
 maintain a suit against the VA until at least two events
 have transpired. He must first file an initial claim seeking
 benefits from the VA. And second, he must receive the VA’s
 initial decision determining the amount of his award. Only
 then could that claimant have a cause of action against the
 VA if he disagrees with the amount of benefits awarded.
 Cf. Bay Area Laundry, 522 U.S. at 202 (“Absent a demand,
 even a willing employer cannot satisfy its payment obliga-
 tion, for the withdrawing employer cannot determine, or
 pay, the amount of its debt until the plan has calculated
 that amount.”). Yet if § 5110(b)(1) were a statute of limita-
 tions as Mr. Arellano and Judge Dyk contend, a claimant
 would have a cause of action on the day after his discharge
Case: 20-1073    Document: 96      Page: 30     Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                     27



 from service—before any claim for benefits has been filed
 and before the VA has made an initial determination on the
 claim with which the claimant could disagree. “Such a re-
 sult is inconsistent with basic limitations principles,” id. at
 200, and we do not see how a statute of limitations could
 begin to run on the day after discharge.
      Judge Dyk responds that this reasoning is inconsistent
 with “cases holding that a provision barring benefits for
 failure to file [a claim] within a prescribed period consti-
 tutes a statute of limitations, regardless of any alleged
 breach of duty by the government.” Dyk Op. at 5. He cites
 our decision in Cloer v. Sec’y of Health & Hum. Servs.,
 where we held that the Vaccine Act’s 36-month deadline for
 filing a petition for compensation for a “vaccine-related in-
 jury” is a statute of limitations that begins to run on the
 date the first symptom or manifestation of onset of the in-
 jury claimed occurs. 654 F.3d 1322, 1340–44 (Fed. Cir.
 2011) (en banc). The Vaccine Act’s 36-month filing dead-
 line, however, is easily distinguishable from § 5110(b)(1)’s
 effective date provision.
     Unlike § 5110(b)(1), the Vaccine Act’s filing deadline is
 phrased and functions as a traditional statute of limita-
 tions that bars a plaintiff from seeking relief from a tribu-
 nal once the specified time limit has passed. Specifically,
 42 U.S.C. § 300aa-16(a)(2) recites: “if a vaccine-related in-
 jury occurred as a result of the administration of such vac-
 cine, no petition may be filed for compensation under the
 Program for such injury after the expiration of 36 months
 after the date of the occurrence of the first symptom or
 manifestation of onset or of the significant aggravation of
 such injury.” Nothing in this provision purports to affect
 the amount of compensation awarded on a successful peti-
 tion. In contrast to § 5110(b)(1)’s effective date provision,
 which does not bar a claimant from filing an application for
 benefits more than one year after discharge, § 300aa-
 16(a)(2) bars the filing of a petition for compensation after
 36 months have passed since the “first symptom or
Case: 20-1073    Document: 96     Page: 31    Filed: 06/17/2021




 28                                  ARELLANO   v. MCDONOUGH



 manifestation of onset or of the significant aggravation” of
 claimant’s vaccine-related injury. Section 300aa-16(a)(2)
 thus exhibits the functional characteristics germane to all
 statutes of limitations by encouraging claimants to
 promptly file a petition or risk losing remedies available
 under the Vaccine Act.
      Moreover, in contrast to an initial application seeking
 veterans’ benefits from the VA, the Vaccine Act’s filing
 deadline arises in a context in which a plaintiff seeks re-
 dress in federal court for a preexisting duty owed by the
 defendant. Prior to the Act, a plaintiff injured by a vaccine
 could directly sue the vaccine’s manufacturer in civil court,
 alleging harm caused by that manufacturer’s breach of
 duty. But due to concerns that civil actions against vaccine
 manufacturers were unsustainably raising vaccine prices
 and driving manufacturers out of the market, Congress en-
 acted the Vaccine Act to create a streamlined process to
 “stabilize the vaccine market and expedite compensation to
 injured parties.” Sebelius v. Cloer, 569 U.S. 369, 372 (2013)
 (citing H.R. Rep. No. 99-908, at 4 (1986)). Payments
 awarded under the Act are funded by the vaccine manufac-
 turers themselves through an excise tax levied on each
 dose of vaccine. See Bruesewitz v. Wyeth LLC, 562 U.S.
 223, 239–40 (2011); H.R. Rep. No. 99-908, at 34 (excise tax
 on vaccine manufacturers are intended to “generate suffi-
 cient annual income for the Fund to cover all costs of com-
 pensation”). However, the government (specifically, the
 Secretary of Health and Human Services) administers the
 program and, in doing so, assumes the preexisting legal
 duty owed to a claimant who has suffered a vaccine-related
 injury. See 42 U.S.C. § 300aa-12(b)(1) (“In all proceedings
 brought by the filing of a petition under [§] 300aa-11(b) of
 this title, the Secretary shall be named as the respondent,
 shall participate, and shall be represented.”).
     While the Vaccine Act eases certain evidentiary bur-
 dens by not requiring claimants to prove “wrongdoing by
 the manufacturer” or causation for on-Table injuries, see
Case: 20-1073    Document: 96      Page: 32    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                    29



 H.R. Rep. 99-908, at 12 (1986), initiating a Vaccine Act pro-
 ceeding bears substantial similarities to initiating a civil
 action governed by a statute of limitations. Both require
 an injured party to seek—within a statutory time period—
 a remedy before a federal court predicated on a legal duty
 owed by another. Just as a plaintiff initiates a civil action
 by serving the defendant and timely filing a complaint in
 court, “[a] proceeding for compensation under [the Vaccine
 Act] shall be initiated by service upon the Secretary and
 the filing of a petition . . . with the United States Court of
 Federal Claims” within 36 months of the first symptom or
 manifestation of vaccine-related injury. See 42 U.S.C.
 § 300aa–11(a)(1). Nothing in this initiation process speaks
 to the administrative context in which § 5110(b)(1) oper-
 ates, wherein a claimant files an initial application with
 the VA seeking an award of monetary benefits from that
 agency, such that the application’s date of receipt deter-
 mines (in part) the total amount of benefits awarded.
      Our understanding of the functional distinction be-
 tween § 5110(b)(1)’s effective-date provision and a statute
 of limitations is further confirmed by observing that “the
 creation of a right is distinct from the provision of remedies
 for violations of that right.” See eBay Inc. v. MercExchange,
 L.L.C., 547 U.S. 388, 392 (2006) (emphasis added). A stat-
 ute of limitations pertains to the latter, but not the former,
 by establishing a period for a veteran to seek a remedy for
 the violation of a right to benefits. Section 5110(b)(1)’s ef-
 fective-date provision, on the other hand, is an element of
 the veteran’s claim seeking benefits that pertains to the
 creation of a right to benefits but not to the remedies for
 violations of that right. Cf. Cloer, 654 F.3d at 1335 (ex-
 plaining that § 300aa-11(c)(1)(D)(i)’s requirement a claim-
 ant suffer the effects of a vaccine-related injury for “more
 than 6 months after the administration of the vaccine” is
 “a condition precedent to filing a petition for compensation”
 that “is intended to restrict eligibility to the compensation
 program, not to act as a statutory tolling mechanism for
Case: 20-1073    Document: 96      Page: 33     Filed: 06/17/2021




 30                                   ARELLANO   v. MCDONOUGH



 the [36-month] statute of limitations”). Accordingly,
 § 5110(b)(1), which establishes the effective date of a claim
 whose filing is necessary “for benefits to be paid or fur-
 nished” by the VA, is not a statute of limitations because it
 pertains only to the creation of the right to be paid benefits,
 and not to the provision of remedies for violations of that
 right. For this reason, too, Congress would not have viewed
 § 5110(b)(1) as a statute of limitations.
                               D
      Having determined that Congress would not have
 viewed § 5110(b)(1) as a statute of limitations, we are left
 to consider whether some other background principle of
 law supports applying Irwin’s presumption of equitable
 tolling to § 5110(b)(1)’s effective-date provision. We see
 nothing in the cases identified by Mr. Arellano and Judge
 Dyk that would establish any such principle of law.
                               1
     We are unaware of any case that applies Irwin’s pre-
 sumption to a statutory provision functionally similar to
 § 5110(b)(1)—namely, one that does not encourage the dil-
 igent prosecution of a claim by barring a claimant from
 seeking relief after the statutory period elapses and, in-
 stead, establishes an element of the claim itself. Instead,
 cases applying Irwin’s presumption have all involved a
 time limit that functions as a statute of limitations by fore-
 closing a plaintiff from seeking relief once that time has
 passed. See, e.g., United States v. Kwai Fun Wong, 135 S.
 Ct. 1625 (2015) (two-year time limit for bringing a tort
 claim against the government); Holland v. Florida, 560
 U.S. 631 (2010) (one-year period for filing a petition for fed-
 eral habeas relief); Scarborough v. Principi, 541 U.S. 401
 (2004) (30-day deadline for filing an application for attor-
 ney’s fees under the Equal Access to Justice Act); Bailey,
 160 F.3d at 1363–64 (120-day time limit to file notice of ap-
 peal with the Veterans Court); Cloer, 654 F.3d at 1341–42
Case: 20-1073     Document: 96      Page: 34    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                      31



 (36-month deadline to file a petition under the Vaccine
 Act).
      Mr. Arellano and Judge Dyk point to a statute govern-
 ing Social Security disability insurance benefits, 42 U.S.C.
 § 423(b), which states: “An individual who would have
 been entitled to a disability insurance benefit for any
 month had he filed application therefor before the end of
 such month shall be entitled to such benefit if such appli-
 cation is filed before the end of the 12th month immediately
 succeeding such month.” In other words, this provision
 provides that qualifying claimants may receive retroactive
 benefits up to a year prior to the date of application. But
 as Mr. Arellano and amici concede, courts have so far de-
 clined to find equitable exceptions available for this statu-
 tory period. See Appellant’s Suppl. Br. 45–49; Military-
 Veterans Advocates Amicus Br. 8; see also Shepherd ex rel.
 Shepherd v. Chater, 932 F. Supp. 1314, 1318 (D. Utah
 1996) (“Courts have uniformly refused to find equitable ex-
 ceptions to the statutory limit on retroactive benefits.”).
 Moreover, several cases explain that “filing [an application
 within § 423(b)’s one year period] is a substantive condition
 of eligibility” for retroactive Social Security benefits, rather
 than a statute of limitations that may be equitable tolled.
 See Yeiter v. Sec’y of Health & Hum. Servs., 818 F.2d 8, 10
 (6th Cir. 1987) (explaining that appellant was not entitled
 to retroactive benefits from an earlier date because she had
 not filed an application within 12 months of that date, and
 “filing is a substantive condition of eligibility”); Sweeney v.
 Sec’y of Health, Ed. & Welfare, 379 F. Supp. 1098, 1100
 (E.D.N.Y. 1974) (declining to apply equitable exceptions
 based on physical disability to award retroactive benefits
 because “the filing of an application [is] a condition prece-
 dent to payment of benefits”). While courts have yet to an-
 alyze the availability of equitable tolling for this statute
 under the Irwin framework, neither Mr. Arellano nor amici
 argue that Irwin compels a different result. See Military-
 Veterans Advocates Amicus Br. 10 (“Nonetheless, the
Case: 20-1073    Document: 96      Page: 35    Filed: 06/17/2021




 32                                  ARELLANO   v. MCDONOUGH



 reasoning of these courts points toward the conclusion that
 Irwin’s presumption of equitable tolling would be rebutted
 in the context of retroactive Social Security benefits under
 §§ 402(j) and 423.”).
      Judge Dyk nonetheless contends that § 423(b) is not
 only a “statute of limitations,” but that its approach to
 claims involving retroactive benefits is “not unusual” in
 government benefit programs, which purportedly “often”
 permit claimants to recover future benefits while establish-
 ing a statute of limitations for past benefits. See Dyk Op.
 at 8. He cites a single district court case for this proposi-
 tion, see Begley v. Weinberger, 400 F. Supp. 901, 911 (S.D.
 Ohio 1975), which merely opines in passing that § 423(b) is
 a “statute of limitations” for “retroactive disability insur-
 ance benefits.” Begley, however, does not discuss equitable
 tolling, and its holding does not rely on its characterization
 of § 423(b) as a statute of limitations. In the 46 years since
 Begley was decided, no opinion has cited it for the proposi-
 tion that § 423(b) is a statute of limitations, until Judge
 Dyk’s opinion in this appeal. Nor are we aware of any other
 case characterizing § 423(b) as a “statute of limitations.”
 Section 423(b) thus fails to establish a background princi-
 ple of equitable tolling applicable to § 5110(b)(1). 6



      6  If § 423(b) were deemed a statute of limitations, as
 Judge Dyk contends, such a determination would be a trail-
 blazing event, making equitable tolling potentially availa-
 ble (absent congressional intent otherwise) in large swaths
 of Social Security cases involving retroactive benefits, con-
 trary to what courts had uniformly held pre-Irwin. Even
 more troubling is Judge Dyk’s assertion that government
 benefits programs “often” include “statutes of limitations”
 for retroactive benefits. If this too is accurate, then the
 ramification of his reasoning is that equitable tolling could
 potentially apply to many, if not all, of those statutes
Case: 20-1073    Document: 96     Page: 36    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                   33



      Mr. Arellano responds that a background principle of
 law applying equitable tolling to functionally similar stat-
 utes is not necessary for Irwin’s presumption to apply to
 § 5110(b)(1). Appellant’s Reply Br. 13–14. He contends
 that Scarborough expressly rejected any such requirement
 by explaining that “it is hardly clear Irwin demands a pre-
 cise private analogue,” especially in “matters such as the
 administration of benefits programs.” 541 U.S. at 422; see
 also id. (“Because many statutes that create claims for re-
 lief against the United States or its agencies apply only to
 Government defendants, Irwin’s reasoning would be di-
 minished were it instructive only in situations with a read-
 ily identifiable private-litigation equivalent.” (emphasis
 added)). But seeking a background principle of law that
 demonstrates equitable tolling is not exclusive to statutes
 of limitations is a far cry from requiring a “precise private
 analogue.” Scarborough itself is instructive on this point.
 There, the Supreme Court considered whether a timely ap-
 plication for attorneys’ fees under the Equal Access to Jus-
 tice Act (EAJA) may be amended after the 30-day filing
 deadline expired to cure a defect in the application. The
 Court held that a curative amendment should be allowed
 based on the “relation back” doctrine, which permits a later
 amendment to relate back to the day of the original filing
 under certain circumstances. In doing so, the Court re-
 jected an argument that the relation back doctrine is lim-
 ited to its codification in the Federal Rules of Civil
 Procedure, which governs only amended district court
 “pleadings” and not EAJA fee applications. See id. at 417–
 18. While not requiring “a precise private [litigation] ana-
 logue,” the Court observed that (1) it had previously ap-
 plied the relation back doctrine in “analogous settings” to
 fee applications; and (2) the doctrine itself predated the


 (assuming Irwin’s presumption has not been rebutted),
 thereby opening the door for retroactive benefits in numer-
 ous different statutory schemes.
Case: 20-1073    Document: 96      Page: 37    Filed: 06/17/2021




 34                                  ARELLANO   v. MCDONOUGH



 Federal Rules and had “its roots in [the] former federal eq-
 uity practice” of the courts. Id. at 417–18. Rather than
 rejecting the requirement for a background principle of
 law, the Court’s application of the relation back doctrine in
 the context of an EAJA fee application was premised on
 just such a principle—namely, the historical practice of the
 relation back doctrine outside the limited context of district
 court pleadings. Here, however, courts have applied the
 presumption of equitable tolling only to statutes of limita-
 tions that run once a cause of action accrues, and Mr. Arel-
 lano has not identified a case or background principle of
 law demonstrating otherwise.
                               2
     The language and administrative context of
 § 5110(b)(1), moreover, are unlike that of any statute of
 limitations we have seen. Neither Irwin, nor any of the
 cases in this line, considered a statute of limitations having
 “effective date” language. At the same time, § 5110(b)(1)
 does not use the typical statute-of-limitations language es-
 tablishing when a plaintiff must file an action against a de-
 fendant in a tribunal or else lose the claim—the setting
 addressed by all statutory provisions treated as statutes of
 limitation in the Irwin line.
     Section 5110(b)(1) instead addresses a structurally dis-
 tinct setting—i.e., filing an initial claim with a federal
 agency to obtain monetary benefits from that agency,
 wherein the claim’s receipt date determines the amount of
 awardable benefits but not whether the claim is barred.
 Unlike the traditional context in which a statute of limita-
 tions operates, the relevant “defendant” and “tribunal” for
 § 5110(b)(1) are one and the same (the VA), and the “de-
 fendant” has yet to violate any legal duty owed to the claim-
 ant that would give rise to a cause of action. While Judge
 Dyk asserts that the Supreme Court and several circuits
 have found equitable tolling applicable to “time require-
 ments in administrative agency proceedings,” see Dyk Op.
Case: 20-1073    Document: 96      Page: 38    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                    35



 at 3, none of the cases he cites address the type of agency
 proceedings relevant here. These cases instead involve fil-
 ing deadlines for administrative complaints, which address
 the same structural setting as any statute of limitations,
 wherein a complainant seeking redress for a respondent’s
 breach of duty before an independent tribunal. Cloer, as
 previously explained, involved a deadline for filing a peti-
 tion before a federal court and not an agency. See 42 U.S.C.
 § 300aa–11(a)(1). This deadline is effectively no different
 than a traditional statute of limitations that establishes a
 period in which a plaintiff may sue a government defend-
 ant in federal court. Similarly, Zipes, Kratville v. Runyon,
 90 F.3d 195, 198 (7th Cir. 1996), and Farris v. Shinseki,
 660 F.3d 557, 563 (1st Cir. 2011), which all relate to the
 deadline for filing a charge of discrimination with the
 EEOC, address a setting in which an injured complainant
 seeks redress before a separate entity (the EEOC) with the
 authority to address the asserted breach of duty by the em-
 ployer, whether through adjudication, enforcement, or
 lesser measures. Thus, none of these cases speak to filing
 an initial claim with a federal agency to obtain monetary
 benefits from that agency, and we are unaware of any case
 holding that a provision with language or operational con-
 text similar to § 5110(b)(1) is a statute of limitations.
      Section 5110(b)(1), for these additional reasons, would
 not have looked like a statute of limitations to Congress,
 meaning we cannot presume that Congress intended for
 this provision to carry the default feature of equitable toll-
 ing. The effective-date provision is therefore not a statute
 of limitations but merely determines the starting date for
 the right to payment on a veteran’s benefits claim. Because
 no background principle of law establishes that we may eq-
 uitably toll such a statutory provision, Irwin’s presumption
 is inapplicable to § 5110(b)(1)’s effective date provision.
 Our reasoning here is consistent with Andrews’ longstand-
 ing holding that principles of equitable tolling are inappli-
 cable to the one-year period in § 5110(b)(1), see 351 F.3d at
Case: 20-1073    Document: 96      Page: 39    Filed: 06/17/2021




 36                                  ARELLANO   v. MCDONOUGH



 1137–38, our equally divided court today leaves that hold-
 ing undisturbed.
                               E
     Although § 5110(b)(1) is not a statute of limitations
 amenable to equitable tolling, even if Irwin’s presumption
 were to apply, equitable tolling would nonetheless be una-
 vailable because it is “inconsistent with the text of the rel-
 evant statute.” Young, 535 U.S. at 49 (quoting United
 States v. Beggerly, 524 U.S. 38, 48 (1998)). “[T]he word ‘re-
 buttable’ means that the presumption is not conclusive,”
 and “[s]pecific statutory language, for example, could rebut
 the presumption by demonstrating Congress’ intent to the
 contrary.” John R. Sand & Gravel Co., 552 U.S. at 137–38.
 Here, Irwin’s presumption—were it to apply—would be re-
 butted by Congress’ highly detailed statutory scheme dic-
 tating specific legislative choices for when a veteran’s claim
 may enjoy an effective date earlier than the date it was re-
 ceived by the VA.
      There are several ways to rebut the presumption of eq-
 uitable tolling, all of which seek to answer Irwin’s “nega-
 tively phrased question: “Is there good reason to believe
 that Congress did not want the equitable tolling doctrine to
 apply?” See Brockamp, 519 U.S. at 350. One way “is to
 show that Congress made the time bar at issue jurisdic-
 tional.” Kwai Fun Wong, 135 S. Ct. at 1631. Another way
 is to demonstrate that the statutory text precludes equita-
 ble tolling. See Brockamp, 519 U.S. at 352; Beggerly, 524
 U.S. at 48. Additionally, the statutory history and admin-
 istrative context can demonstrate that Congress did not in-
 tend for equitable tolling to apply. See Auburn, 568 U.S. at
 159–60. We address each in turn.
     Neither party here argues that § 5110(b)(1)’s effective-
 date provision is jurisdictional. See Appellant’s Supp. Br.
 24–28; Appellee’s Supp. Br. 57–60. And for good reason.
 Nothing in § 5110 purports to define a tribunal’s jurisdic-
 tion, and the filing of a benefits claim more than one year
Case: 20-1073    Document: 96      Page: 40    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                    37



 after discharge does not deprive any tribunal of jurisdiction
 to adjudicate that claim. Cf. Henderson, 562 U.S. at 438
 (finding no clear indication that Congress intended for
 § 7266(a)’s 120-day filing deadline for Veterans Court ap-
 peals to be jurisdictional where the statute “does not speak
 in jurisdictional terms or refer in any way to the jurisdic-
 tion of the Veterans Court” (cleaned up)). Filing a claim
 more than a year after discharge merely means that a pro-
 vision of § 5110 other than § 5110(b)(1) governs the claim’s
 effective date.
      But concluding that § 5110(b)(1)’s effective date provi-
 sion is nonjurisdictional does not end our inquiry because
 “Congress may preclude equitable tolling of even a nonju-
 risdictional statute of limitations.” See Kwai Fun Wong,
 135 S. Ct. at 1631 n.2; see also Auburn, 568 U.S. at 149
 (holding that “the presumption in favor of equitable tolling
 does not apply” to a nonjurisdictional agency appeal dead-
 line given the statutory history and administrative con-
 text); Nutraceutical Corp. v. Lambert, 139 S. Ct. 710, 714
 (2019) (the mere fact that a statutory provision “lacks ju-
 risdictional force . . . does not render it malleable in every
 respect,” for such provisions may nonetheless be “manda-
 tory” and “not susceptible [to] equitable [tolling]”).
 “Whether a rule precludes equitable tolling turns not on its
 jurisdictional character but rather on whether the text of
 the rule leaves room for such flexibility.” Id. (emphasis
 added). We therefore look to the statutory text to discern
 whether Congress intended to displace the general availa-
 bility of equitable tolling with its own preferred regime of
 concrete deadlines.
      Section 5110 begins with the default rule: “Unless spe-
 cifically provided otherwise in this chapter, the effective
 date of an award . . . shall not be earlier than the date of
 receipt of application therefor.” § 5110(a)(1) (emphasis
 added). Section 5110(a)(1), together with § 5101(a)’s re-
 quirement that a claim “must be filed in order for benefits
 to be paid or furnished,” establishes the baseline rule that
Case: 20-1073     Document: 96      Page: 41     Filed: 06/17/2021




 38                                   ARELLANO   v. MCDONOUGH



 no benefits may accrue or be awarded before a claim assert-
 ing the right to such benefits is filed, “unless specifically
 provided” for by statute. Section 5110 then proceeds to list
 more than a dozen detailed exceptions to the default rule
 that permit an earlier effective date and, as a result, addi-
 tional benefits accruing up to one year before the VA re-
 ceives the claim. Section 5110(b)(1)’s day-after-discharge
 provision is one such enumerated exception. By mandating
 that any exception to the default rule must be provided for
 “specifically” and “in this chapter,” the most natural read-
 ing of § 5110 is that Congress implicitly intended to pre-
 clude the general availability of equitable tolling by
 explicitly including a more limited, specific selection of eq-
 uitable circumstances under which a veteran is entitled to
 an earlier effective date and specifying the temporal extent
 of the exceptions for those circumstances. See TRW Inc. v.
 Andrews, 534 U.S. 19, 28 (2001). In other words, the text
 of § 5110 makes clear that Congress did not intend for the
 VA or the courts to create additional exceptions other than
 those choices it “specifically provided” in the statute. Be-
 cause none of § 5110’s specifically enumerated exceptions,
 nor any other provision “of this chapter,” provide for equi-
 table tolling of § 5110(b)(1)’s one-year period, such tolling
 is unavailable as it is not “specifically provided” for “in this
 chapter.”
      Mr. Arellano and Judge Dyk respond that courts have
 construed statutory language far more imperative than
 that of § 5110(a)(1) to permit equitable tolling. Specifi-
 cally, they rely on Kwai Fun Wong’s analysis of the Federal
 Tort Claims Act, which states that “[a] tort claim against
 the United States shall be forever barred unless it is pre-
 sented [to the agency] within two years . . . or unless action
 is begun within six months.” 28 U.S.C. § 2401(b) (emphasis
 added). There, the Supreme Court held that the phrase
 “shall be forever barred,” though “mandatory” and “em-
 phatic,” did not render the filing deadline at issue jurisdic-
 tional and foreclosed from equitable tolling. Kwai Fun
Case: 20-1073     Document: 96      Page: 42    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                      39



 Wong, 135 S. Ct. at 1632–33. But this argument misses the
 mark. Kwai Fun Wong stands for the unremarkable prop-
 osition that Irwin’s presumption is not rebutted merely be-
 cause the statutory text “reads like an ordinary, run-of-the-
 mill statute of limitations” to bar relief unless a claim is
 brought within a specified amount of time. Id. at 1633
 (quoting Holland, 560 U.S. at 647). Holding otherwise
 would have effectively eviscerated Irwin’s presumption be-
 cause, as the Court explained, most statutes of limitations
 are framed in that manner. Id. at 1632. The Court clari-
 fied that “Congress must do something special, beyond set-
 ting an exception-free deadline,” to prohibit a court from
 equitably tolling the deadline. Id. Congress did just that
 here: not only is § 5110(b)(1)’s one-year period itself an ex-
 ception to the default effective-date rule, § 5110 further
 provides numerous other detailed, technical exceptions to
 the default effective-date rule, thereby creating a catalog of
 congressional choices that foreclose courts from recogniz-
 ing any additional, unwritten exceptions.
      Indeed, § 5110’s enumeration of a wide range of specific
 exceptions to the default rule hews closer to the “highly de-
 tailed” and “technical” exceptions that foreclosed equitable
 tolling in Brockamp than to Kwai Fun Wong’s “fairly sim-
 ple language [that] can often [be] plausibly read as contain-
 ing an implied ‘equitable tolling’ exception.” Brockamp,
 519 U.S. at 350. At issue in Brockamp was a statute recit-
 ing time limits for taxpayers to file tax refund claims. Just
 as with § 5110, the Brockamp statute provided a default
 rule with “basic time limits” for filing such claims, followed
 by “very specific exceptions” establishing “special time
 limit rules” for certain claims relating to precise circum-
 stances (“operating losses, credit carrybacks, foreign taxes,
 self-employment taxes, worthless securities, and bad
 debts”). Id. at 351–52. The Court concluded that the stat-
 ute’s “detail, its technical language, the iteration of the lim-
 itations in both procedural and substantive forms, and the
 explicit listing of exceptions, taken together, indicate . . .
Case: 20-1073    Document: 96     Page: 43    Filed: 06/17/2021




 40                                  ARELLANO   v. MCDONOUGH



 that Congress did not intend courts to read other unmen-
 tioned, open-ended, ‘equitable’ exceptions into the statute
 that it wrote,” thereby rebutting the presumption of equi-
 table tolling. Id. at 352. The same reasoning applies here,
 where Congress has explicitly provided more than a dozen
 detailed exceptions to § 5110(a)(1)’s default rule prohibit-
 ing an effective date earlier than the date of receipt. And
 “[w]here Congress explicitly enumerates certain exceptions
 to a general prohibition, additional exceptions are not to be
 implied, in the absence of a contrary legislative intent.”
 TRW, 534 U.S. at 28 (quoting Andrus v. Glover Constr. Co.,
 446 U.S. 608, 616–17 (1980)) 7; see also Rotkiske v. Klemm,
 140 S. Ct. 355, 360–61 (2019) (“[i]t is a fundamental prin-
 ciple of statutory interpretation that absent provisions can-
 not be supplied by the courts” because doing so “is not a
 construction of a statute, but, in effect, an enlargement of
 it by the court” (internal quotation marks omitted)).
     The implication that § 5110’s explicitly enumerated ex-
 ceptions preclude the judicial recognition of additional eq-
 uitable exceptions can, of course, be overcome by “contrary
 legislative intent.” See TRW, 534 U.S. at 28 (quoting An-
 drus, 446 U.S. at 616–17). But we see nothing in the stat-
 utory text, structure, or history that persuades us that



      7  Mr. Arellano also argues that the principle of stat-
 utory construction quoted from TRW applies only where it
 would render one of those exceptions insignificant or super-
 fluous. E.g., Appellant’s Supp. Reply Br. 21–22. But while
 that principle may be strongest in such a case, it is clearly
 instructive even where no exception would be effectively
 read out of the statute. See Andrus, 446 U.S. at 616–17
 (declining to recognize an additional exception where stat-
 ute recites explicitly enumerated exceptions to a general
 prohibition, even where no other exception would be ren-
 dered superfluous by the addition); United States v. Smith,
 499 U.S. 160, 166 (1991) (same).
Case: 20-1073    Document: 96     Page: 44    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                   41



 such an intent exists for § 5110. To the contrary, § 5110’s
 enumerated exceptions confirm that Congress has already
 considered which equitable considerations may provide a
 retroactive effective date and declined to provide the relief
 Mr. Arellano seeks. These exceptions cover specific cir-
 cumstances beyond the veteran’s control that may delay
 the filing of a claim, such as: discharge from the military,
 § 5110(b)(1); increase in the severity of a disability,
 § 5110(b)(3); the “permanent[] and total[] disab[ility]” of a
 veteran, § 5110(b)(4); death of a spouse, § 5110(d); and cor-
 rection of military records, § 5110(i). 8
     More importantly, § 5110(b)(4) addresses the precise
 circumstances that prevented Mr. Arellano—a “veteran



     8    Though several of § 5110’s enumerated exceptions
 address equitable circumstances in which the filing of a
 claim may be delayed, Judge Dyk nonetheless contends
 that no provision of § 5110 other than § 5110(b)(4)
 “speak[s] to equitable tolling,” and § 5110(b)(4) alone “can
 hardly be read as evincing a desire by Congress to elimi-
 nate equitable tolling” generally as to disability compensa-
 tion. Dyk Op. at 16. He does not explain why, if retroactive
 effective date provisions are statutes of limitations (as he
 insists), provisions analogous to § 5110(b)(4) that permit an
 earlier effective date when a claimant delays filing a claim
 due to the death of a spouse or parent, an increase in disa-
 bility severity, or even discharge from military service do
 not likewise “speak to equitable tolling.” Judge Dyk ap-
 pears to argue that Irwin’s presumption may not be rebut-
 ted unless a statute explicitly references more than one
 circumstance for which courts have traditionally permitted
 equitable tolling (e.g., defective pleadings, deception
 through defendant’s misconduct, severe disability) but
 cites no support for such a proposition. Nor would the enu-
 merated exceptions in Brockamp satisfy his heightened
 standard for rebutting Irwin’s presumption.
Case: 20-1073    Document: 96      Page: 45     Filed: 06/17/2021




 42                                   ARELLANO   v. MCDONOUGH



 who is permanently and totally disabled”—from filing his
 claim earlier, but in the context of disability pension, see 38
 U.S.C. ch. 15, and not the disability compensation at issue
 here, id., ch. 11. Section 5110(b)(4) provides a one-year
 grace period for disability pension filings by a permanently
 and totally disabled veteran who was “prevented by a dis-
 ability from applying for disability pension for a period of
 at least 30 days beginning on the date on which the veteran
 became permanently and totally disabled.” This provision
 demonstrates that Congress considered the very circum-
 stances that delayed Mr. Arellano from filing a claim and
 nonetheless declined to afford equitable relief beyond what
 was already provided in § 5110(b)(1). It is not our role as a
 court to second-guess Congress’ judgment as to when such
 equitable exceptions are warranted. To decide otherwise
 would amount to “[a]textual judicial supplementation,”
 which “is particularly inappropriate when, as here, Con-
 gress has shown that it knows how to adopt the omitted
 language or provision” that would equitably toll
 § 5110(b)(1) for permanently and totally disabled veterans.
 See Rotkiske, 140 S. Ct. at 361; cf. Hamdan v. Rumsfeld,
 548 U.S. 557, 578 (2006) (“A familiar principle of statutory
 construction . . . is that a negative inference may be drawn
 from the exclusion of language from one statutory provision
 that is included in other provisions of the same statute.”).
 We therefore decline, as the Supreme Court did in
 Brockamp, to read additional, unwritten equitable excep-
 tions into the statute.
      Though we need not look beyond the unambiguous
 statutory text, the statutory history of § 5110 reinforces
 our conclusion that Congress did not intend for equitable
 tolling to apply to § 5110(b)(1)’s effective date provision. In
 the seventeen years since our court decided Andrews in
 2003, we have repeatedly followed its holding, each time
 reiterating that equitable tolling is inapplicable to § 5110’s
 effective date rules. See Titone v. McDonald, 637 F. App’x
 592, 593 (Fed. Cir. 2016) (per curiam); Butler v. Shinseki,
Case: 20-1073     Document: 96      Page: 46     Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                       43



 603 F.3d 922, 926 (Fed. Cir. 2010) (per curiam); AF v. Ni-
 cholson, 168 F. App’x 406, 408–09 (Fed. Cir. 2006); Ash-
 baugh v. Nicholson, 129 F. App’x 607, 609 (Fed. Cir. 2005)
 (per curiam). Congress has amended § 5110 four times
 since Andrews, and at no point has it expressed disap-
 proval of Andrews and its progeny or otherwise indicated
 that equitable tolling is available under this statute. See
 Auburn, 568 U.S. at 159 (no legislative intent of equitable
 tolling where Congress had amended the relevant statute
 “six times since 1974, each time leaving [the provision at
 issue] untouched” and had never “express[ed] disapproval”
 of the agency’s longstanding regulation setting deadlines).
 To the contrary, Congress’ amendments adding provisions
 § 5110(a)(2)–(3) under the Veterans Appeals Improvement
 and Modernization Act of 2017 (AMA), Pub. L. No. 115–55,
 § 2(l), 131 Stat. 1105, 1110, underscore an intent to con-
 tinue limiting retroactivity to one year. See § 5110(a)(2) (a
 claim receiving an adverse decision retains “the date of the
 filing of the initial application for a benefit” as the effective
 date on appeal if the claim is “continuously pursued”
 within “one year after the date” of the adverse decision);
 § 5110(a)(3) (the effective date of “supplemental claims re-
 ceived more than one year” after the RO or Board decision
 “shall not be earlier than the date of receipt of the supple-
 mental claim” (emphasis added)).
       The statutory history of § 5110(b)(4) also confirms that
 Congress did not intend to provide more equitable relief
 than what was specifically enumerated in the statute.
 When § 5110(b)(4) was proposed in 1973, Congress ex-
 plained that “[t]he 1-year period prescribed by the proposal
 . . . is considered reasonable” to address the filing “delays”
 of “permanently and totally disabled” veterans whose “very
 condition upon which entitlement may depend may also
 prevent prompt application for benefit.” See H.R. Rep. No.
 93-398), at 14 (1973) (emphases added). Congress, moreo-
 ver, remarked that the proposed one-year grace period
 would bring the effective-date rules governing disability
Case: 20-1073    Document: 96     Page: 47    Filed: 06/17/2021




 44                                  ARELLANO   v. MCDONOUGH



 pension into conformity with those already governing disa-
 bility compensation in § 5110(b)(1) and death benefits in
 § 5110(d). See id. Because § 5110(b)(4)’s one-year grace
 period was considered a “reasonable” equitable remedy for
 filing delays by permanently and totally disabled veterans,
 this statutory history supports our conclusion that Con-
 gress did not intend for equitable tolling of § 5110(b)(1)’s
 analogous one-year grace period.
      While acknowledging that § 5110(b)(4) speaks to equi-
 table tolling and indicates “Congressional willingness to
 delay veterans’ filing obligations where a disability makes
 meeting them difficult or impossible,” see Dyk Op. at 26,
 Judge Dyk nonetheless argues that this provision merely
 signals “a beneficent Congressional act, [and] not a rebut-
 tal of the Irwin presumption,” id. at 16 (citing Cloer, 654
 F.3d at 1343). 9 But this ignores Cloer’s precise reasoning.
 Cloer explains that enumerated statutory exceptions do not
 necessarily rebut Irwin’s presumption where those excep-
 tions address a “special need” that is unrelated to equitable
 tolling concerns. See id. Unlike § 5110(b)(4) and other ex-
 ceptions addressing specific equitable circumstances war-
 ranting a delayed claim filing, Cloer concluded that the two
 exceptions to the Vaccine Act’s 36-month filing deadline
 are driven by “specific concern[s] unrelated to equitable
 tolling considerations,” such as minimizing “confusion” and
 addressing “scientific advances in medicine,” and thus do
 not “show a desire by Congress to bar equitable tolling.” Id.
 at 1343–44; see also, id. at 1343 (“Individual factual



      9  Despite maintaining that § 5110(b)(4) does not sig-
 nal congressional intent to preclude equitable tolling be-
 yond the statutory limits, Judge Dyk nonetheless claims
 this provision demonstrates congressional intent to deny
 Mr. Arellano and other disabled claimants with a caregiver
 or other representative equitable relief beyond what is ex-
 pressly provided by statute. See Dyk Op. at 22–24.
Case: 20-1073    Document: 96      Page: 48     Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                     45



 circumstances, the first of equitable tolling claims, played
 no role in enactment of this provision.”).
      Mr. Arellano and Judge Dyk also argue that § 5110’s
 listed exceptions are irrelevant because they are exceptions
 to § 5110(a)(1)’s default effective-date rule, and not
 § 5110(b)(1)’s one-year grace period. In their view, the
 question is whether § 5110(b)(1)’s one-year period can be
 tolled, and because that period does not itself have any enu-
 merated exceptions, precedent such as TRW and Brockamp
 are not controlling. But this argument ignores that tolling
 § 5110(b)(1)’s one-year grace period would operate as an ex-
 ception to not only § 5110(b)(1)’s one-year grace period but
 also to § 5110(a)(1)’s default rule. This follows because, as
 mentioned, § 5110(b)(1) is itself an equitable exception to
 § 5110(a)(1)’s default rule. Cf. Beggerly, 524 U.S. at 48 (de-
 clining to further toll a statute “providing that the statute
 of limitations will not begin to run until plaintiff ‘knew or
 should have known of [the government’s] claim,’ [because
 it] has already effectively allowed for equitable tolling”). It
 would be odd to conclude that, because Congress chose to
 soften the default effective-date rule by providing specific
 enumerated equitable exceptions, it has somehow opened
 the door for courts to create their own exceptions-to-the-
 exception through equitable tolling.
      Mr. Arellano further argues that the relevant adminis-
 trative context and subject matter of § 5110(b)(1)—veter-
 ans’ benefits—support equitable tolling. We acknowledge
 that Congress is more likely to have intended equitable
 tolling for statutes “designed to be ‘unusually protective’ of
 claimants” where “laymen, unassisted by trained lawyers,
 initiate the process.” See Auburn, 568 U.S. at 160 (citing
 Bowen v. City of New York, 476 U.S. 467, 480 (1986) and
 Zipes, 455 U.S. at 397). And it is undoubtedly true that the
 statutory scheme for veterans’ benefits is “uniquely pro-
 claimant [in] nature,” Hensley v. West, 212 F.3d 1255, 1262
 (Fed. Cir. 2000), and imbued with “[t]he solicitude of
Case: 20-1073    Document: 96      Page: 49    Filed: 06/17/2021




 46                                  ARELLANO   v. MCDONOUGH



 Congress for veterans,” United States v. Oregon, 366 U.S.
 643, 647 (1961).
      But these general background principles cannot over-
 ride the unambiguous meaning of the statutory text. See
 Kisor v. Wilkie, 139 S. Ct. 2400, 2415–16 (2019) (ambiguity
 often resolved by full consideration of “text, structure, his-
 tory, and purpose”); cf. Andrus, 446 U.S. at 618–19
 (“[A]lthough the rule by which legal ambiguities are re-
 solved to the benefit to the Indians is to be given the broad-
 est possible scope, a canon of construction is not a license
 to disregard clear expressions of . . . congressional intent.”
 (cleaned up)); see also Conn. Nat’l Bank v. Germain,
 503 U.S. 249, 253 (1992) (“canons of construction are no
 more than rules of thumb,” and the text is the “one, cardi-
 nal canon” a court must turn to “before all others”). Here,
 for the reasons we have set forth, the comprehensiveness
 of the congressionally enumerated exceptions to the
 § 5110(a)(1) default rule leave no room for additional judi-
 cially recognized exceptions. Similarly, the language, con-
 text, and characteristics of the § 5110(b)(1) time provision
 leave no room for reasonably concluding that Congress
 viewed it as a statute of limitations. Those conclusions
 leave no ambiguity. Where, as here, “the words of a statute
 are unambiguous, this first step of the interpretive inquiry
 is our last.” Rotkiske, 140 S. Ct. at 360.
      We recognize there are circumstances under which it
 may seem unjust to preclude equitable tolling. But where
 the statutory text demonstrates “a clear intent to preclude
 tolling, courts are without authority to make exceptions
 merely because a litigant appears to have been diligent,
 reasonably mistaken, or otherwise deserving.” Nutraceuti-
 cal, 139 S. Ct. at 714; see also California v. Sierra Club,
 451 U.S. 287, 297 (1981) (“The federal judiciary will not en-
 graft a remedy on a statute, no matter how salutary, that
 Congress did not intend to provide.”). “Under the system
 of government created by our Constitution, it is up to leg-
 islatures, not courts, to decide on the wisdom and utility of
Case: 20-1073    Document: 96      Page: 50    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                    47



 legislation.” Ferguson v. Skrupa, 372 U.S. 726, 729 (1963);
 see also United States v. First Nat’l Bank of Detroit,
 234 U.S. 245, 260 (1914) (“The responsibility for the justice
 or wisdom of legislation rests with the Congress, and it is
 the province of the courts to enforce, not to make, the
 laws.”).
    For these reasons, equitable tolling is inconsistent with
 Congress’ intent in enacting § 5110(b)(1), and Irwin’s pre-
 sumption—were it to apply in this instance—would have
 been rebutted.
                               F
     Lastly, we briefly address Judge Dyk’s conclusion that
 equitable tolling is unavailable on the undisputed facts of
 Mr. Arellano’s appeal. See Dyk Op. at 26 n.20. Because
 both the Board and the Veterans Court concluded that eq-
 uitable tolling was categorically unavailable for
 § 5110(b)(1) as a matter of law, neither had reason to con-
 sider whether the specific facts of Mr. Arellano’s case justi-
 fied equitable tolling. Nor did they consider whether
 further factual development would be warranted if equita-
 ble tolling were not categorically unavailable. In the event
 of a reversal, Mr. Arellano has requested that we remand
 this case for further proceedings so he can present why his
 factual circumstances warrant equitable tolling. See Ap-
 pellant’s Suppl. Br. 49; Appellant’s Br. 32. The govern-
 ment, for its part, has never argued in this court that we
 can—or should—affirm the denial of equitable tolling on
 the facts of Mr. Arellano’s case; it has only argued that eq-
 uitable tolling is unavailable as a matter of law.
     However, Judge Dyk contends that we may determine
 the application of equitable tolling in the first instance
 “[w]here the facts are undisputed, [and] all that remains is
 a legal question, even if that legal question requires the ap-
 plication of the appropriate standard to the facts of a par-
 ticular case.” Dyk Op. at 26 n.20 (quoting Former
 Employees of Sonoco Prod. Co. v. Chao, 372 F.3d 1291,
Case: 20-1073    Document: 96      Page: 51    Filed: 06/17/2021




 48                                  ARELLANO   v. MCDONOUGH



 1294–95 (Fed. Cir. 2004)). But neither Former Employees,
 nor any case cited within, holds that we may apply a legal
 standard to the facts where the Veterans Court (and the
 Board): (1) did not address any of those facts in denying
 equitable tolling; (2) made no factual findings on this issue;
 (3) did not consider whether further factual development
 may be warranted to adequately answer that question; and
 (4) did not consider Judge Dyk’s rigid “caregiver rule” that
 bars equitable tolling for totally and permanently disabled
 veterans who have a caregiver. For that reason, it is un-
 surprising that Mr. Arellano has not alleged “any special
 circumstances” in relation to his caregiver, as Judge Dyk
 observes, since no one until today had suggested that hav-
 ing a caregiver creates a default presumption against equi-
 table tolling in this context or in any other setting where
 equitable tolling can arise. Thus, even if Irwin’s presump-
 tion of equitable tolling were to apply to § 5110(b)(1), which
 it does not, we would remand this case for further factual
 development—which is all the more justified because Mr.
 Arellano has expressly requested this outcome under such
 circumstances and no party has argued that we may affirm
 the Veterans Court’s decision on factual grounds.
                         CONCLUSION
     For the aforementioned reasons, and consistent with
 our longstanding holding in Andrews, § 5110(b)(1) is not a
 statute of limitations subject to Irwin’s presumption of eq-
 uitable tolling. But even if Irwin’s presumption were to ap-
 ply, it would be rebutted by the statutory text of § 5110,
 which evinces clear intent from Congress to foreclose equi-
 table tolling of § 5110(b)(1)’s one-year period.
Case: 20-1073    Document: 96      Page: 52   Filed: 06/17/2021




    United States Court of Appeals
        for the Federal Circuit
                  ______________________

                ADOLFO R. ARELLANO,
                  Claimant-Appellant

                              v.

        DENIS MCDONOUGH, SECRETARY OF
               VETERANS AFFAIRS,
                Respondent-Appellee
               ______________________

                        2020-1073
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-3908, Judge Michael P. Allen.
                 ______________________

                  Decided: June 17, 2021
                  ______________________

 DYK, Circuit Judge, with whom NEWMAN, O’MALLEY,
 REYNA, WALLACH, and STOLL, Circuit Judges, join, concur-
 ring in the judgment.
     The court here agrees that Mr. Arellano’s claim for
 benefits was untimely, but the court is equally divided on
 the question whether 38 U.S.C. § 5110(b)(1) is subject to
 equitable tolling. Judge Chen (joined by Chief Judge
 Moore and Judges Lourie, Prost, Taranto, and Hughes)
 would hold that the section is not a statute of limitations,
 and, even if it were, the presumption of equitable tolling
 under Irwin has been rebutted. An equal number of judges
Case: 20-1073    Document: 96      Page: 53    Filed: 06/17/2021




 2                                   ARELLANO   v. MCDONOUGH



 (Judges Newman, O’Malley, Reyna, Wallach, Stoll, and
 myself) join this opinion and would hold that § 5110(b)(1)
 is a statute of limitations subject to equitable tolling, that
 the Irwin presumption of equitable tolling applies, but that
 § 5110(b)(1) cannot be equitably tolled for mental disability
 in the circumstances of this case.
                               I
      The effective date of an award of service-connected ben-
 efits is governed by 38 U.S.C. § 5110. “Unless specifically
 provided otherwise in this chapter, the effective date of an
 award . . . shall be fixed in accordance with the facts found,
 but shall not be earlier than the date of receipt of applica-
 tion therefor.” 38 U.S.C. § 5110(a)(1). An exception to
 § 5110(a)(1) is available under § 5110(b)(1), which pro-
 vides:
     The effective date of an award of disability compen-
     sation to a veteran shall be the day following the
     date of the veteran’s discharge or release if appli-
     cation therefor is received within one year from
     such date of discharge or release.
 38 U.S.C. § 5110(b)(1); see also 38 C.F.R. § 3.400(b)(2)(i)
 (2020) (“Day following separation from active service or
 date entitlement arose if claim is received within 1 year af-
 ter separation from service; otherwise, date of receipt of
 claim, or date entitlement arose, whichever is later.”).
     Here, the claim for benefits was filed on June 3, 2011,
 thirty years after the veteran’s discharge, and benefits
 were allowed as of the date the claim was filed, June 3,
 2011. The question is whether § 5110(b)(1) may be equita-
 bly tolled based on mental disability so that the veteran
 can receive retroactive benefits to the date his entitlement
 arose, which was within a year of his discharge, thirty
 years earlier.
Case: 20-1073     Document: 96        Page: 54   Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                        3



                                II
     “Time requirements in lawsuits between private liti-
 gants are customarily subject to ‘equitable tolling.’” Irwin
 v. Dep’t of Veterans Affs., 498 U.S. 89, 95 (1990) (quoting
 Hallstrom v. Tillamook Cnty., 493 U.S. 20, 27 (1989)). Ir-
 win held that “the same rebuttable presumption of equita-
 ble tolling applicable to suits against private defendants
 should also apply to suits against the United States.” Id.
 at 95–96.
     The Supreme Court and several circuits have found eq-
 uitable tolling to be applicable to time requirements in ad-
 ministrative agency proceedings. See Zipes v. Trans World
 Airlines, Inc., 455 U.S. 385, 393 (1982) (“[F]iling a timely
 charge of discrimination with the [Equal Employment Op-
 portunity Commission] is . . . a requirement that, like a
 statute of limitations, is subject to . . . equitable tolling.”);
 Farris v. Shinseki, 660 F.3d 557, 563 (1st Cir. 2011) (cita-
 tion omitted) (“[F]ailure to comply with an agency’s appli-
 cable time limit may expose the plaintiff’s federal law suit
 to dismissal . . . subject to narrowly applied equitable doc-
 trines such as tolling . . . .”); Kratville v. Runyon, 90 F.3d
 195, 198 (7th Cir. 1996) (“Because the deadlines for filing
 administrative complaints operate as statutes of limita-
 tions, the doctrines of equitable tolling and estoppel ap-
 ply.”). The Supreme Court has “never suggested that the
 presumption in favor of equitable tolling is generally inap-
 plicable to administrative deadlines,” Sebelius v. Auburn
 Reg’l Med. Ctr., 568 U.S. 145, 162 (2013) (Sotomayor, J.,
 concurring), and has suggested that Irwin can apply to
 “matters such as the administration of benefit programs,”
 Scarborough v. Principi, 541 U.S. 401, 422 (2004).
                                III
     The framework governing the Irwin presumption of eq-
 uitable tolling has two steps.
Case: 20-1073    Document: 96      Page: 55     Filed: 06/17/2021




 4                                    ARELLANO   v. MCDONOUGH



     The first step is determining whether the statute is a
 statute of limitations, in which case the Irwin presumption
 will apply. Courts “have only applied [the] presumption [of
 equitable tolling] to statutes of limitations,” Lozano v. Mon-
 toya Alvarez, 572 U.S. 1, 13–14 (2014), or a “filing period”
 that “operate[s] as a statute of limitations,” Zipes, 455 U.S.
 at 394. The second step is determining if the presumption
 has been rebutted.
                               A
     Judge Chen at the first step would hold that 38 U.S.C.
 § 5110(b)(1) is not a statute of limitations or otherwise sub-
 ject to tolling, and he would reaffirm our Andrews panel
 decision in this respect. I think this view is quite clearly
 incorrect.
     Judge Chen urges that the limitations period on past
 benefits for disability compensation in § 5110(b)(1) is not a
 statute of limitations because the one-year period “[1] is not
 triggered by harm from the breach of a legal duty owed by
 the opposing party, and [2] it does not start the clock on
 seeking a remedy for that breach from a separate remedial
 entity.”     Chen Op. 13 (citing 1 Calvin W. Corman,
 LIMITATION OF ACTIONS, § 6.1, at 370 (1991)). In Judge
 Chen’s view, § 5110(b)(1) is not a statute of limitations be-
 cause “there is no duty, or breach of duty, at the onset of
 § 5110(b)(1)’s one-year period (i.e., the day after discharge)”
 and “no remedial authority separate from the [Department
 of Veterans Affairs (“VA”)] is involved in an initial applica-
 tion for veterans’ benefits.” Id. at 13–14.
     Judge Chen’s opinion is bereft of support for these sup-
 posed rules. The cited treatise contains only general lan-
 guage describing general principles of statutes of
 limitations. See Corman, supra, § 6.1, at 370 (“The earliest
 opportunity for a complete and present cause of action is
 that moment when the plaintiff has suffered a legally rec-
 ognizable harm at the hands of the defendant, such as the
 time of contract breach or the commission of a tortious
Case: 20-1073     Document: 96      Page: 56    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                       5



 wrong.”). Judge Chen cites no case, and I am aware of
 none, holding that statutes of limitations are limited as
 Judge Chen suggests. 1
     The cases establish that there are no such rules. The
 notion that statutes of limitations are triggered only by a
 breach of legal duty is quite inconsistent with cases holding
 that a provision barring benefits for failure to file within a
 prescribed period constitutes a statute of limitations, re-
 gardless of any alleged breach of duty by the government.
 This has been made clear by Scarborough, where (as noted
 above) the Supreme Court explained that Irwin’s reasoning
 may extend to “the administration of benefit programs.”
 541 U.S. at 422.
      A primary example of a no-fault statute of limitations
 is the National Childhood Vaccine Injury Act of 1986 (“Vac-
 cine Act”), which requires that, for vaccines administered
 after October 1, 1988, a “petition” for “compensation” for a
 vaccine-related injury be filed within 36 months “after the
 date of the occurrence of the first symptom or manifesta-
 tion of onset . . . of such injury.” 42 U.S.C. § 300aa-16(a)(2).
     Vaccine Act claims are not tied to fault by the govern-
 ment. The system established by the Vaccine Act “was ‘in-
 tended to be expeditious and fair’ and ‘to compensate
 persons with recognized vaccine injuries . . . without a



     1    Judge Chen relies on Hallstrom, which concerned
 the citizen suit provision of the Resource Conservation and
 Recovery Act of 1976 that required 60 days’ notice before
 filing suit. See 493 U.S. at 22 (citing 42 U.S.C. § 6972(b)(1)
 (1982)). Hallstrom noted in passing that, “[u]nlike a stat-
 ute of limitations,” the “60-day notice provision is not trig-
 gered by the violation giving rise to the action.” Id. at 27.
 The Supreme Court’s characterization of the notice provi-
 sion at issue in Hallstrom hardly suggests that a violation
 is essential to the existence of statute of limitations.
Case: 20-1073    Document: 96      Page: 57    Filed: 06/17/2021




 6                                   ARELLANO   v. MCDONOUGH



 demonstration that a manufacturer was negligent or that
 a vaccine was defective.’” Zatuchni v. Sec’y of Health &
 Hum. Servs., 516 F.3d 1312, 1316 (Fed. Cir. 2008) (quoting
 H.R. Rep. 99-908, at 12, reprinted in 1986 U.S.C.C.A.N.
 6344, 6353).
     Under this compensation system, vaccine-injured
     persons may obtain a full and fair award for their
     injuries even if the manufacturer has made as safe
     a vaccine as possible. Petitioners are compensated
     because they suffered harm from the vaccine—even
     a ‘safe’ one—not because they demonstrated
     wrongdoing on the part of the manufacturer.
 H.R. Rep. 99-908, at 26, reprinted in 1986 U.S.C.C.A.N. at
 6367.
      We have nonetheless held en banc that 42 U.S.C.
 § 300aa-16(a)(2) establishes a statute of limitations subject
 to equitable tolling under Irwin. See Cloer v. Sec’y of
 Health & Hum. Servs., 654 F.3d 1322, 1340–44 (Fed. Cir.
 2011) (en banc); see also id. at 1341 n.9. We held that “[t]he
 statute of limitations begins to run on a specific statutory
 date: the date of occurrence of the first symptom or mani-
 festation of onset of the vaccine-related injury recognized
 as such by the medical profession at large.” Id. at 1340.
 We reached this conclusion because “the plain words of the
 statute trigger the statute of limitations on the date of the
 first symptom or manifestation of onset of the injury
 claimed,” and Congress did not intend for a discovery rule
 to apply. See id. at 1336, 1340. The prescribed period is a
 statute of limitations even though the underlying claim is
 not based on a breach of duty, either by the government or
 the manufacturer. See Zatuchni, 516 F.3d at 1316; H.R.
 Rep. 99-908, at 12, reprinted in 1986 U.S.C.C.A.N. at 6353.
      The second of Judge Chen’s factors—the involvement
 of a “separate remedial entity,” Chen Op. 13—is also incon-
 sistent with cases in the administrative context, in which
 the Supreme Court and other courts have made clear that
Case: 20-1073     Document: 96       Page: 58     Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                         7



 a statute governing the timeliness of a claim to an agency
 for payment from that agency is a statute of limitations.
 See United States v. Williams, 514 U.S. 527, 534 & n.7
 (1995) (26 U.S.C. § 6511(a) is a “statute of limitations” that
 “bar[s] . . . tardy” tax refund claims filed with the Internal
 Revenue Service); Colvin v. Sullivan, 939 F.2d 153, 156
 (4th Cir. 1991) (referring to 42 U.S.C. § 1320b-2(a), which
 provides for a two-year period during which states are per-
 mitted to file claims with the federal government for ex-
 penditures made in carrying out a state plan under specific
 subchapters of the codification of the Social Security Act,
 as a “statute of limitations”); cf. Warren v. Off. of Pers.
 Mgmt., 407 F.3d 1309, 1316 (Fed. Cir. 2005) (referring to
 the two-year period “after the date on which the marriage
 of [a] former spouse . . . is dissolved” to make an election
 with the Office of Personal Management to provide a sur-
 vivor annuity for the former spouse, see 5 U.S.C.
 § 8339(j)(3), as a “statute of limitations”).
                                 B
      Judge Chen offers an alternative theory—that
 § 5110(b)(1) is not a statute of limitations because it “does
 not eliminate a veteran’s ability to collect benefits for [a
 service-connected] disability,” Chen Op. 13, but instead
 “forgives a veteran’s temporary delay in filing a claim in
 the immediate aftermath of a veteran’s transition back to
 civilian life upon discharge from military service,” id. at 19
 (emphasis omitted). In my view, this analysis blinks real-
 ity.
     The claim for benefits here has two components: (1) a
 retrospective claim for benefits for past disability, and (2) a
 prospective claim for future benefits. The statute imposes
 no statute of limitations for prospective benefits, and a vet-
 eran may be entitled to forward-looking benefits after the
 one-year period prescribed by § 5110(b)(1) runs. See Hen-
 derson v. Shinseki, 562 U.S. 428, 431 (2011) (“A veteran
 faces no time limit for filing a claim . . . .”). But § 5110(b)(1)
Case: 20-1073     Document: 96      Page: 59     Filed: 06/17/2021




 8                                     ARELLANO   v. MCDONOUGH



 does impose what is clearly a one-year statute of limita-
 tions for retrospective claims—making retrospective bene-
 fits unavailable unless the claim is filed within one year
 after discharge. Section 5110(b)(1) is a “more limited stat-
 ute of limitations,” see Young v. United States, 535 U.S. 43,
 48 (2002), applicable only to retrospective benefit claims,
 but it is a statute of limitations nonetheless. Sec-
 tion 5110(b)(1) “is a limitations period because it prescribes
 a period within which certain rights . . . may be enforced.”
 See id. at 47. It bars retroactive benefits if the claim is filed
 more than a year after discharge.
     This approach to periods of limitations for claims for
 benefits is not unusual. Government benefits programs of-
 ten provide that an individual qualifying for benefits may
 recover future benefits once an application is filed but is
 limited in the recovery of past benefits to a set period before
 the filing of the application. One example is the statute
 providing for Social Security disability benefits, which pro-
 vides no limit on the recovery of future benefits once an ap-
 plication has been filed but imposes a twelve-month
 limitations periods on the recovery of past benefits—in
 other words, a statute of limitations. Begley v. Weinberger,
 400 F. Supp. 901, 911 (S.D. Ohio 1975) (noting a “one-year
 statute of limitations upon the availability of retroactive
 disability insurance benefits” established by 42 U.S.C.
 § 423(b)). 2



     2    The cases Judge Chen cites, both decided before Ir-
 win, are not to the contrary. See Chen Op. 31 (citing Yeiter
 v. Sec’y of Health & Hum. Servs., 818 F.2d 8, 10 (6th Cir.
 1987); and then citing Sweeney v. Sec’y of Health, Ed. &
 Welfare, 379 F. Supp. 1098, 1100 (E.D.N.Y. 1974)).
     Yeiter rejected the argument that “Congress did not in-
 tend the one-year limit on retroactive benefits [in 42 U.S.C.
 § 423(b)] to apply where the failure to file for benefits arises
Case: 20-1073    Document: 96      Page: 60    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                     9



      Section 5110(b)(1) is nearly the same as the statutes of
 limitation in copyright actions and patent infringement,
 where the statutes bar recovery for past events if the claim
 is not filed within a specified period, but permit recovery
 for future acts. The copyright limitations period is gov-
 erned by 17 U.S.C. § 507, 3 which the Supreme Court has
 described as a “limitations period [that] allows plaintiffs
 during [the copyright] term to gain retrospective relief run-
 ning only three years back from the date the complaint was
 filed.” Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S.
 663, 672 (2014); see also id. at 670 (describing copyright
 limitations period as a “a three-year look-back limitations
 period”). 4 Thus, “the infringer is insulated from liability
 for earlier infringements of the same work.” Id. at 671.
     Likewise, § 5110(b)(1) is similar to the limitations pe-
 riod in patent infringement actions, 35 U.S.C. § 286, 5
 which “represents a judgment by Congress that a patentee



 from the disability itself.” 818 F.2d at 9. Sweeney held that
 “equitable considerations [were] irrelevant” to the applica-
 tion of § 423 “to this case.” 379 F. Supp. at 1100–01. Nei-
 ther held that § 423(b) is not a statute of limitations.
     3    “No civil action shall be maintained under the pro-
 visions of this title unless it is commenced within three
 years after the claim accrued.” 17 U.S.C. § 507(b).
     4    The copyright statute of limitations has been held
 to be subject to equitable tolling. See Prather v. Neva Pa-
 perbacks, Inc., 446 F.2d 338, 340 (5th Cir. 1971) (“[T]he in-
 tent of the drafters [of the predecessor of § 507(b)] was that
 the limitations period would affect the remedy only, not the
 substantive right, and that equitable considerations would
 therefore apply to suspend the running of the statute.”).
     5    “Except as otherwise provided by law, no recovery
 shall be had for any infringement committed more than six
 years prior to the filing of the complaint or counterclaim for
 infringement in the action.” 35 U.S.C. § 286.
Case: 20-1073    Document: 96      Page: 61     Filed: 06/17/2021




 10                                   ARELLANO   v. MCDONOUGH



 may recover damages for any infringement committed
 within six years of the filing of the claim.” SCA Hygiene
 Prods. Aktiebolag v. First Quality Baby Prods., LLC, 137 S.
 Ct. 954, 961 (2017). In so holding, the Supreme Court re-
 jected the argument that § 286 was not a “true statute of
 limitations” because it “runs backward from the time of
 suit.” Id. at 961–62 (citing Petrella, 572 U.S. at 672). 6
     Judge Chen attempts to distinguish these cases on the
 ground that “§ 5110(b)(1) establishes the effective date of a
 single benefits claim for an ongoing disability, whereas an
 ongoing course of infringement in Petrella and SCA Hy-
 giene comprises a ‘series of discrete infringing acts,’ each of
 which is a distinct harm giving rise to an independent
 claim for relief that starts a new limitations period.” Chen
 Op. 20 (quoting Petrella, 572 U.S. at 671–72). The same is
 true here. The claim is not a single benefits claim, but a
 claim for a series of payments allegedly due. See 38 U.S.C.
 § 1110 (establishing basic entitlement for disability com-
 pensation); id. § 1114 (providing monthly rates for disabil-
 ity compensation); id. § 1115 (providing additional
 compensation for dependents); see also Veterans’ Compen-
 sation Cost-of-Living Adjustment Act of 2020, Pub. L. 116-
 178, 134 Stat. 853 (providing cost-of-living adjustment).
     The Supreme Court’s decision in Young, 535 U.S. 43,
 also supports the view that § 5110(b)(1) is a statute of lim-
 itations. In Young, the Supreme Court considered whether
 a three-year lookback period provided by § 507 of the Bank-
 ruptcy Code was a statute of limitations. See 11 U.S.C.
 § 507(a)(8)(A)(i). Under this lookback period, “[i]f the IRS
 has a claim for taxes for which the return was due within


      6 The holdings of Petrella and SCA Hygiene ad-
 dressed whether the provisions were statutes of limitations
 because that affected application of the doctrine of laches.
 See Petrella, 572 U.S. at 686; SCA Hygiene, 137 S. Ct. at
 967.
Case: 20-1073    Document: 96      Page: 62     Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                     11



 three years before the bankruptcy petition was filed, the
 claim enjoys eighth priority . . . and is nondischargeable in
 bankruptcy.” Young, 535 U.S. at 46. “The period thus en-
 courages the IRS to protect its rights—by, say, collecting
 the debt, or perfecting a tax lien—before three years have
 elapsed.” Id. at 47 (citations omitted). “If the IRS sleeps
 on its rights, its claim loses priority and the debt becomes
 dischargeable.” Id. The Supreme Court acknowledged
 that, “unlike most statutes of limitations, the lookback pe-
 riod bars only some, and not all, legal remedies for enforc-
 ing the claim,” id. (footnote omitted), and noted that
 “[e]quitable remedies may still be available,” id. at 47 n.1.
 That qualification “ma[de] it a more limited statute of lim-
 itations, but a statute of limitations nonetheless” subject to
 equitable tolling. Id. at 48.
      In determining that the lookback period was a statute
 of limitations, the Supreme Court found it significant that
 “the lookback period serve[d] the same ‘basic policies [fur-
 thered by] all limitations provisions: repose, elimination of
 stale claims, and certainty about a plaintiff’s opportunity
 for recovery and a defendant’s potential liabilities.’” Young,
 535 U.S. at 47 (second alteration in original) (quoting
 Rotella v. Wood, 528 U.S. 549, 555 (2000)).
      Section 5110(b)(1), like the provision at issue in Young,
 serves the same basic policies of limitations periods. It en-
 courages veterans to file for disability compensation bene-
 fits within a year of their discharge, or else lose retroactive
 benefits that they would otherwise be entitled to. It limits
 veterans’ “opportunity for recovery” and the government’s
 “potential liabilities,” see Rotella, 528 U.S. at 555, to only
 forward-looking benefits if the filing deadline is missed.
     Judge Chen attempts to find support in the Supreme
 Court’s Lozano decision. Lozano involved Article 12 of the
 Hague Convention on the Civil Aspects of International
 Child Abduction, which was held not to be a statute of lim-
 itations. “When a parent abducts a child and flees to
Case: 20-1073    Document: 96      Page: 63     Filed: 06/17/2021




 12                                   ARELLANO   v. MCDONOUGH



 another country,” the Hague Convention “generally re-
 quires that country to return the child immediately if the
 other parent requests return within one year.” Lozano, 572
 U.S. at 4. After the one-year period has expired, under Ar-
 ticle 12, the court “shall also order the return of the child,
 unless it is demonstrated that the child is now settled.” Id.
 at 15 (citation and quotation marks omitted). Lozano did
 not involve a statute, but rather a treaty provision, which
 “was not adopted against a shared background of equitable
 tolling.” Id. at 11. Also, this treaty provision in Lozano did
 not provide a cut-off for monetary recovery, unlike
 § 5110(b)(1), which provides “certainty about a plaintiff’s
 opportunity for recovery and a defendant’s potential liabil-
 ities” by providing a cut-off date for retroactive disability
 benefits. See Rotella, 528 U.S. at 555. Lozano has no rele-
 vance here.
     Nor is this case similar to Hallstrom, on which Judge
 Chen also relies. As noted above, Hallstrom concerned a
 60-day notice provision of the Resource Conservation and
 Recovery Act of 1976. 493 U.S. at 22 (citing 42 U.S.C.
 § 6972(b)(1) (1982)). The Supreme Court held that this
 “60-day notice provision” was “[u]nlike a statute of limita-
 tions” because “petitioners [had] full control over the tim-
 ing of their suit: they need only give notice to the
 appropriate parties and refrain from commencing their ac-
 tion for at least 60 days.” Id. at 27. Section § 5110(b)(1) is
 not a notice provision.
     In sum, § 5110(b)(1) is a statute of limitations, and the
 Irwin rebuttable presumption of equitable tolling applies.
 As Judge Newman has noted, “[t]he time period of
 § 5110(b)(1) is not a jurisdictional restriction, and its blan-
 ket immunization from equitable extension, whatever the
 circumstances, appears to be directly contrary to the legis-
 lative purpose.” Butler v. Shinseki, 603 F.3d 922, 928 (Fed.
 Cir. 2010) (Newman, J., concurring in the result).
Case: 20-1073    Document: 96      Page: 64   Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                   13



                              IV
      “To be sure, Irwin’s presumption is rebuttable.” United
 States v. Kwai Fun Wong, 575 U.S. 402, 419 (2015). Judge
 Chen concludes that even if the presumption of equitable
 tolling applies to § 5110(b)(1), the presumption has been
 rebutted. I disagree. Congress has not clearly indicated a
 general prohibition against equitable tolling as to
 § 5110(b)(1).
      The Supreme Court has identified several factors that
 determine whether the equitable tolling presumption has
 been rebutted, and here, almost all of the factors signal
 that there is no general prohibition against equitable toll-
 ing. 7
     The first factor is the language of the statute. The lan-
 guage of a statute of limitations may indicate that it is ju-
 risdictional, in which case a court must enforce the
 limitation “even if equitable considerations would support
 extending the prescribed time period.” Kwai Fun Wong,
 575 U.S. at 408–09. In determining whether a statute is
 jurisdictional, courts have often held that it does not mat-
 ter if a statute’s language is “mandatory” or “emphatic” if
 “text speaks only to a claim’s timeliness, not to a court’s
 power.” Id. at 410–11.
      Section 5110(b)(1) is not jurisdictional, as Judge Chen
 concedes. Chen Op. 36–37. Nevertheless, Judge Chen re-
 lies on the use of the phrase “[u]nless specifically provided
 otherwise in this chapter” in § 5110(a)(1), concluding that
 by using that term, Congress “implicitly intended to pre-
 clude the general availability of equitable tolling by


     7   Our decision in Cloer identified many of the same
 factors. See 654 F.3d at 1342. The Supreme Court has
 identified further factors since we decided Cloer that I dis-
 cuss here. See generally Auburn, 568 U.S. 145; Kwai Fun
 Wong, 575 U.S. 402.
Case: 20-1073    Document: 96      Page: 65    Filed: 06/17/2021




 14                                  ARELLANO   v. MCDONOUGH



 explicitly including a more limited, specific selection of eq-
 uitable circumstances under which a veteran is entitled to
 an earlier effective date and specifying the temporal extent
 of the exceptions for those circumstances.” Id. at 37–38.
      In Kwai Fun Wong, the Supreme Court held that the
 use of the phrase “shall be forever barred” in the Federal
 Tort Claims Act limitations period, 28 U.S.C. § 2401(b),
 though “mandatory” and “emphatic,” “[spoke] only to a
 claim’s timeliness, not to a court’s power,” and did not des-
 ignate § 2401(b) as a jurisdictional time bar not subject to
 equitable tolling. 575 U.S. at 410–11. Here, too, the phrase
 “[u]nless specifically provided otherwise in this chapter” in
 § 5110(a)(1), though mandatory and emphatic, does not
 clearly foreclose equitable tolling of § 5110(b)(1).
     Second, the detailed nature of a statute may suggest
 that Congress did not intend for a statute of limitations to
 be equitably tolled. “Ordinarily limitations statutes use
 fairly simple language, which one can often plausibly read
 as containing an implied ‘equitable tolling’ exception.”
 United States v. Brockamp, 519 U.S. 347, 350 (1997). A
 statute that “uses language that is not simple” and “sets
 forth its limitations in a highly detailed technical manner,
 that, linguistically speaking, cannot easily be read as con-
 taining implicit exceptions” could indicate Congress’s in-
 tent to preclude equitable tolling. Id.
     Judge Chen determines that the language and struc-
 ture of § 5110’s subsections are “highly detailed” and “tech-
 nical.” Chen Op. 39 (quoting Brockamp, 519 U.S. at 350).
 While it is true that § 5110 is a detailed statute, it “use[s]
 fairly simple language.” See Brockamp, 519 U.S. at 350.
 For example, § 5110(b)(1) simply states that “[t]he effective
 date of an award of disability compensation to a veteran
 shall be the day following the date of the veteran’s dis-
 charge or release if application therefor is received within
 one year from such date of discharge or release.” 38 U.S.C.
 § 5110(b)(1). Section § 5110, even considered as a whole, is
Case: 20-1073    Document: 96     Page: 66    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                   15



 not as detailed as the tax statute at issue in Brockamp, 26
 U.S.C. § 6511, where equitable tolling was disallowed.
 This factor does not weigh against equitable tolling of
 § 5110(b)(1).
     Third, we consider if a statute of limitations has “ex-
 plicit exceptions to its basic time limits,” which may pre-
 clude equitable tolling. Brockamp, 519 U.S. at 351. Judge
 Chen concludes that “§ 5110’s enumerated exceptions con-
 firm that Congress has already considered which equitable
 considerations may provide a retroactive effective date and
 declined to provide the relief Mr. Arellano seeks.” Chen
 Op. 41.
     We noted in Cloer that “exceptions to statutes of limi-
 tations do not necessarily rebut the bedrock Irwin pre-
 sumption in favor of equitable tolling,” and that “an
 exception may signal a beneficent Congressional act, not a
 rebuttal of the Irwin presumption.” 654 F.3d at 1343. Alt-
 hough § 5110(b)(1) is itself an exception to the general ef-
 fective date rule of § 5110(a)(1), there are no explicit
 exceptions to the one-year period in § 5110(b)(1). 8
      Nor do the other provisions of § 5110 speak to equitable
 tolling, with the exception of § 5110(b)(4), which provides a
 retroactive period of disability pension benefits for a vet-
 eran who is “prevented by a disability from applying for
 disability pension.” 38 U.S.C. § 5110(b)(4)(B).
     Apart from § 5110(b)(4), this is not a situation in which
 the statute “has already effectively allowed for equitable


     8   Under the VA’s regulation, “[t]ime limits within
 which claimants or beneficiaries are required to act to per-
 fect a claim or challenge an adverse VA decision may be
 extended for good cause shown.” 38 C.F.R. § 3.109(b)
 (2020). The government argues that this regulation does
 not apply to § 5110(b)(1), and Mr. Arellano does not con-
 tend otherwise.
Case: 20-1073    Document: 96      Page: 67    Filed: 06/17/2021




 16                                  ARELLANO   v. MCDONOUGH



 tolling.” See United States v. Beggerly, 524 U.S. 38, 48
 (1998). The other § 5110 provisions discuss situations—for
 example, when a child turns 18, 38 U.S.C. § 5110(e)(2);
 when there has been a report or finding of death of a service
 member, id. § 5110(j); or when there has been an annul-
 ment of marriage, id. § 5110(k)—which do not on their face
 relate to equitable tolling or indicate Congress’s intent to
 preclude equitable tolling of § 5110(b)(1).
     With respect to § 5110(b)(4), it is true that § 5110(b)(4)
 speaks to one limited aspect of equitable tolling (tolling for
 disability), but only in the unique context of disability pen-
 sion and not disability compensation. While this may indi-
 cate a desire to limit equitable tolling for mental disability
 in specific circumstances (as discussed below), this can
 hardly be read as evincing a desire by Congress to elimi-
 nate equitable tolling generally as to disability compensa-
 tion. It is simply an example of “a beneficent Congressional
 act, not a rebuttal of the Irwin presumption.” See Cloer,
 654 F.3d at 1343.
     Fourth, Congress is more likely to have intended a stat-
 ute of limitations that governs a statutory scheme “in
 which laymen, unassisted by trained lawyers, initiate the
 process” to be subject to equitable tolling, Zipes, 455 U.S.
 at 397 (quoting Love v. Pullman Co., 404 U.S. 522, 527
 (1972)), in contrast to statutory schemes that govern so-
 phisticated parties “assisted by legal counsel,” Auburn, 568
 U.S. at 160.
     The fact that “the veteran is often unrepresented dur-
 ing the claims proceedings,” Shinseki v. Sanders, 556 U.S.
 396, 412 (2009), especially, as here, “in the early stages of
 the application process,” when “the veteran is almost al-
 ways unassisted by legal counsel,” Hensley v. West, 212
 F.3d 1255, 1262 (Fed. Cir. 2000), suggests that Congress
Case: 20-1073    Document: 96     Page: 68    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                   17



 intended for equitable tolling to be available. 9 This is in
 contrast to situations such as in Auburn, where the statu-
 tory scheme at issue governed reimbursements to
 healthcare providers. The statute “[was] not designed to
 be unusually protective of claimants,” was not one “in
 which laymen, unassisted by trained lawyers, initiate the
 process,” and “applie[d] to sophisticated institutional pro-
 viders assisted by legal counsel.” 568 U.S. at 160–61 (cita-
 tions and internal quotation marks omitted) (holding that
 equitable tolling did not apply to the 180-day statutory
 deadline for health care providers to file appeals with the
 Provider Reimbursement Review Board under 42 U.S.C.
 § 1395oo(a)(3)).
      Fifth, we consider the subject matter of the statute. If
 the statute of limitations “is contained in a statute that
 Congress designed to be ‘unusually protective’ of claim-
 ants,” that will suggest Congress intended for equitable
 tolling to apply. Bowen v. City of New York, 476 U.S. 467,
 480 (1986) (quoting Heckler v. Day, 467 U.S. 104, 106
 (1984)).
    “[T]he uniquely pro-claimant nature of the veterans
 compensation system” suggests that Congress intended at


     9   See also Department of Veterans Affairs Board of
 Veterans’ Appeals, Annual Report Fiscal Year 2020, 36,
 https://www.bva.va.gov/docs/Chairmans_An-
 nual_Rpts/BVA2020AR.pdf (24.4% of legacy appeals before
 the Board of Veterans’ Appeals (“Board”) in fiscal year 2020
 had attorney representation); Connie Vogelmann, Admin.
 Conf. of the United States, Self-Represented Parties in Ad-
 ministrative     Hearings     29     (Oct.     28,    2016),
 https://www.acus.gov/sites/default/files/documents/Self-
 Represented-Parties-Administrative-Hearings-Final-Re-
 port-10-28-16.pdf (10.5% of claimants before the Board be-
 tween     fiscal   years    2011–2015       had     attorney
 representation).
Case: 20-1073    Document: 96      Page: 69     Filed: 06/17/2021




 18                                   ARELLANO   v. MCDONOUGH



 least some form of equitable tolling to be available. Hensley
 v. West, 212 F.3d 1255, 1262 (Fed. Cir. 2000). The veterans’
 claims process is “designed to be ‘unusually protective’ of
 claimants,” see Bowen, 476 U.S. at 480, and “is designed to
 function throughout with a high degree of informality and
 solicitude for the claimant,” Henderson, 562 U.S. at 431
 (quoting Walters v. Nat’l Assn. of Radiation Survivors, 473
 U.S. 305, 311 (1985)). 10
      “Congress has expressed special solicitude for the vet-
 erans’ cause.” Shinseki, 556 U.S. at 412. “A veteran, after
 all, has performed an especially important service for the
 Nation, often at the risk of his or her own life.” Id. “[T]he
 veterans benefit system is designed to award ‘entitlements
 to a special class of citizens, those who risked harm to serve
 and defend their country. This entire scheme is imbued
 with special beneficence from a grateful sovereign.’” Bar-
 rett v. Principi, 363 F.3d 1316, 1320 (Fed. Cir. 2004) (quot-
 ing Bailey v. West, 160 F.3d 1360, 1370 (Fed. Cir. 1998)
 (Michel, J., concurring)). 11



      10  Although Walters noted in passing that “[t]here is
 no statute of limitations” in the veterans’ claims process
 generally, 473 U.S. at 311, the court appears to have been
 referring to the fact that “[a] veteran faces no time limit for
 filing a claim,” Henderson, 562 U.S. at 431.
      11  In Bailey, we held that the 120-day period for a
 claimant to appeal an adverse decision of the Board to the
 Court of Appeals for Veterans Claims (“Veterans Court”),
 38 U.S.C. § 7266, is subject to equitable tolling. 160 F.3d
 at 1368 (en banc). Bailey and its progeny, including
 Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002) (en
 banc), were overruled by our en banc decision in Hender-
 son v. Shinseki, 589 F.3d 1201, 1203 (Fed. Cir. 2009) (en
 banc), reversed in Henderson v. Shinseki, 562 U.S. 428,
 441–42 & n.4 (2011). The effect of the Supreme Court’s
Case: 20-1073    Document: 96     Page: 70    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                   19



     The veterans benefits system is unlike the tax collec-
 tion system, which the Supreme Court held was not subject
 to equitable tolling because “Congress decided to pay the
 price of occasional unfairness in individual cases (penaliz-
 ing a taxpayer whose claim is unavoidably delayed) in or-
 der to maintain a more workable tax enforcement system.”
 Brockamp, 519 U.S. at 352–53.
     “[O]nce a claim is filed, the VA’s process for adjudicat-
 ing it at the regional office and the Board is ex parte and
 nonadversarial.” Henderson, 562 U.S. at 431; see 38 C.F.R.
 §§ 3.103(a), § 20.700(c) (2020). “In the context of the non-
 adversarial, paternalistic, uniquely pro-claimant veterans’
 compensation system, and consistent with our decision in
 Bailey, the availability of equitable tolling pursuant to Ir-
 win should be interpreted liberally with respect to filings
 during the non-adversarial stage of the veterans’ benefits
 process.” Jaquay, 304 F.3d at 1286.
     These factors, as well as “the canon that provisions for
 benefits to members of the Armed Services are to be con-
 strued in the beneficiaries’ favor,” King v. St. Vincent’s
 Hosp., 502 U.S. 215, 221 n.9 (1991), lead to the conclusion
 that there is no clear indication that Congress intended to
 broadly foreclose equitable tolling in § 5110(b)(1), and that
 equitable tolling should be available in appropriate cases.
     Nor does the fact that Congress amended § 5110 four
 times since Andrews indicate approval of Andrews. The
 presumption that reenactment of a statute ratifies the set-
 tled interpretation of that statute is strongest when there
 is evidence that “Congress was indeed well aware of [the
 prior interpretation].” Lindahl v. OPM, 470 U.S. 768, 782



 decision was to reinstate our decision in Bailey, and we
 have since reaffirmed that “[t]he filing deadline of § 7266
 is not jurisdictional and may be tolled where appropriate.”
 James v. Wilkie, 917 F.3d 1368, 1372 (Fed. Cir. 2019).
Case: 20-1073     Document: 96      Page: 71     Filed: 06/17/2021




 20                                   ARELLANO   v. MCDONOUGH



 (1985); see also Lorillard v. Pons, 434 U.S. 575, 580–81
 (1978). However, “[r]e-enactment—particularly without
 the slightest affirmative indication that Congress ever had
 the [prior judicial interpretation] decision before it—is an
 unreliable indicium at best.” C.I.R. v. Glenshaw Glass Co.,
 348 U.S. 426, 431 (1955); see also Brown v. Gardner, 513
 U.S. 115, 121 (1994) (declining to find that reenactment of
 a statute ratified the VA’s interpretation of that statute in
 part because “the record of congressional discussion pre-
 ceding reenactment ma[de] no reference to the VA regula-
 tion [interpreting the statute at issue], and there is no
 other evidence to suggest that Congress was even aware of
 the VA’s interpretive position.”); Micron Technology, Inc. v.
 U.S., 243 F.3d 1301, 1310 (Fed. Cir. 2001). There is not the
 slightest indication that Congress when it amended § 5110
 was aware of our decision in Andrews, and there is no basis
 for concluding that Congress intended to approve that de-
 cision. 12 Nor is this a well-settled administrative interpre-
 tation as in Auburn, 568 U.S. 145. Auburn concerned
 Congress’s delegation of rulemaking authority relating to
 a specific statutory provision to the Secretary of Health and
 Human Services, and the Secretary’s implementation of
 that authority. 568 U.S. at 159. Here, by contrast, we are
 dealing with the decision of a single circuit court, which has
 not been reviewed by the Supreme Court.
     Judge Chen’s approach is particularly difficult to de-
 fend because it would bar equitable tolling in all cases,



      12  This is especially true because, as Judge Newman
 pointed out in her concurrence in Butler, it is unclear
 whether the broad language in Andrews was even relevant
 to its resolution of the precise issue for which it is now cited
 to us. 603 F.3d at 927 (“The Veterans Court enlarged An-
 drews beyond its premises, in holding that tolling of the
 one-year term of retroactivity under § 5110(b)(1) is never
 available.”).
Case: 20-1073    Document: 96      Page: 72     Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                     21



 including cases where equitable tolling could be argued to
 be particularly important and appropriate. This approach
 forecloses the possibility of equitable tolling entirely, even
 in circumstances in which there is no indication that Con-
 gress intended strict enforcement of the one-year period of
 § 5110(b)(1).
                               V
      The fact that the statute does not foreclose equitable
 tolling in the case of § 5110(b)(1) does not suggest that eq-
 uitable tolling is available in every circumstance. While
 the statute does not indicate a general prohibition against
 equitable tolling, “[f]ederal courts have typically extended
 equitable relief only sparingly.” Irwin, 498 U.S. at 96. To
 determine when equitable tolling is justified, we apply
 well-established equitable tolling principles to the circum-
 stances presented. Such analysis is done on a case-by-case
 basis, though general principles will often guide the analy-
 sis in a broad swath of cases.
      Equitable tolling analysis begins with the governing
 statutory scheme. Even where the Irwin presumption has
 not been rebutted, the statute and statutory scheme are in-
 structive as to the particular circumstances that will jus-
 tify equitable tolling. See Mapu v. Nicholson, 397 F.3d
 1375, 1381 (Fed. Cir. 2005) (concluding that “Congress’s ex-
 plicit decision not to broaden the postmark rule by extend-
 ing it to delivery services other than the Postal Service
 must trump any extension of equitable tolling to this
 case”); Cloer, 654 F.3d at 1345 (no relief under equitable
 tolling because of “a policy calculation made by Congress
 not to afford a discovery rule to all Vaccine Act petitioners
 and Dr. Cloer’s failure to point to circumstances that could
 justify the application of equitable tolling to forgive her un-
 timely claim”). The statutory scheme here helps inform the
 scope of equitable tolling on the ground of mental disabil-
 ity.
Case: 20-1073    Document: 96     Page: 73    Filed: 06/17/2021




 22                                  ARELLANO   v. MCDONOUGH



      First, an individual who lacks mental capacity may
 have a caregiver sign a form for benefits on his or her be-
 half. Under 38 U.S.C. § 5101, as amended in 2012, 13 if an
 “individual lacks the mental capacity . . . to provide sub-
 stantially accurate information needed to complete a form;
 or . . . to certify that the statements made on a form are
 true and complete,” 38 U.S.C. § 5101(e)(1), 14 then “a form
 filed . . . for the individual may be signed by a court-ap-
 pointed representative, a person who is responsible for the
 care of the individual, including a spouse or other relative,
 or . . . agent authorized to act on behalf of the individual
 under a durable power of attorney,” id. § 5101(a)(2).
      In addition, 38 C.F.R. § 3.155 provides that “some per-
 son acting as next friend of claimant who is not of full age
 or capacity may indicate a claimant’s desire to file a claim
 for benefits by submitting an intent to file a claim to [the]
 VA.” 38 C.F.R. § 3.155(b) (2020). “Upon receipt of the in-
 tent to file a claim, [the] VA will furnish the claimant with
 the appropriate application form prescribed by the Secre-
 tary.” Id. Thus, § 3.155 “provide[s] a way for claimants
 who cannot engage in a legal contract due to age or disabil-
 ity to be represented by someone (or next friend) who can
 do so on their behalf.” Standard Claims and Appeals




      13 See Honoring America’s Veterans and Caring for
 Camp Lejeune Families Act of 2012, Pub. L. 112-154, Title
 V, § 502(a), 126 Stat. 1165, 1190.
     14  38 U.S.C. § 5101(d) (2020) was renumbered as
 § 5101(e) in 2021. See Johnny Isakson and David P. Roe,
 M.D. Veterans Health Care and Benefits Improvement Act
 of 2020, Pub. L. 116-315, § 2006(a), 134 Stat. 4932 (enacted
 Jan. 5, 2021).
Case: 20-1073    Document: 96      Page: 74     Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                     23



 Forms, 79 Fed. Reg. 57,660, 57,667 (Sept. 25, 2014) (Final
 Rule). 15
      In the context of the Vaccine Act, the provision that al-
 lows      a      “legal    representative,”     42      U.S.C.
 § 300aa-11(b)(1)(A), to file a petition on the behalf of a per-
 son who is disabled, “does not foreclose the availability of
 equitable tolling for claimants with mental illness,” under
 all circumstances. K. G. v. Sec’y of Health & Hum. Servs.,
 951 F.3d 1374, 1381 (Fed. Cir. 2020). K.G. makes clear that
 the mere fact that a guardian has been appointed for a
 claimant is a factor in the equitable tolling inquiry, but
 only one factor. While that fact is true for veterans as well,
 it is a more important factor in the veteran’s context than
 in Vaccine Act cases. That is because Congress has gone
 further in the veteran’s context, by allowing any person on
 the claimant’s behalf to indicate an intent to file a claim,
 and making a mere indication of a desire to file a claim suf-
 ficient to start the claims process. See 38 C.F.R. § 3.155(b)
 (2020).
     Thus, absent special circumstances demonstrating an
 inability of the caregiver to at least indicate an intent to




     15  A similar provision existed under the informal
 claim system, which ended in 2015. See Shea v. Wilkie, 926
 F.3d 1362, 1366 n.3 (Fed. Cir. 2019). Under the informal
 claim system, “[a]ny communication or action, indicating
 an intent to apply for one or more benefits under the laws
 administered by [the VA], from a claimant . . . or some per-
 son acting as next friend of a claimant who is not sui juris”
 could be “considered an informal claim,” which was a
 longstanding practice of the VA. 26 Fed. Reg. 1561, 1570,
 (codified at 38 C.F.R. § 3.155(a)) (Feb. 24, 1961). Compare
 id. with 38 C.F.R. § 3.155(a) (2014).
Case: 20-1073     Document: 96      Page: 75     Filed: 06/17/2021




 24                                    ARELLANO   v. MCDONOUGH



 file a claim (which can trigger the claim filing process), 16 I
 believe it would be only the rare case where a mentally dis-
 abled veteran with a caregiver would be entitled to equita-
 bly toll § 5110(b)(1).
      Second, 38 U.S.C. § 5110(b)(4) provides a one-year pe-
 riod for a retroactive effective date for disability pension (a
 form of compensation distinct from service-connected ben-
 efits). 17 That subsection provides:
      (A) The effective date of an award of disability pen-
      sion to a veteran described in subparagraph (B) of
      this paragraph shall be the date of application or
      the date on which the veteran became permanently
      and totally disabled, if the veteran applies for a ret-
      roactive award within one year from such date,
      whichever is to the advantage of the veteran.
      (B) A veteran referred to in subparagraph (A) of
      this paragraph is a veteran who is permanently
      and totally disabled and who is prevented by a dis-
      ability from applying for disability pension for a pe-
      riod of at least 30 days beginning on the date on




      16 For claims of equitable tolling prior to 2015, as is
 the case here, the relevant inquiry would be whether there
 are special circumstances demonstrating an inability of the
 caregiver to submit an informal claim. See 38 C.F.R.
 § 3.155(a) (2014).
     17  Disability pension is available for veterans who are
 “permanently and totally disabled from non-service-con-
 nected disability,” 38 U.S.C. § 1521(a), and pension is need-
 based, so veterans who exceed a maximum annual income
 or net worth set by regulation will not qualify. See id.
 § 1522; 38 C.F.R. §§ 3.274, 3.275 (2020); see also H.R. Rep.
 No. 79-2425 (June 28, 1946); Act of July 9, 1946, Pub. L.
 No. 79-494, 60 Stat. 524.
Case: 20-1073    Document: 96     Page: 76    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                   25



     which the veteran became permanently and totally
     disabled.
 38 U.S.C. § 5110(b)(4) (emphasis added).
      The predecessor to subsection (A) of § 5110(b)(4) was
 adopted 18 based on a proposal from the VA to address
 “problems resulting from the veteran’s disability [that] de-
 lays [the veteran’s] application for the benefit,” whereby
 “the very condition upon which entitlement may depend
 may also prevent prompt application for the benefit.” H.R.
 Rep. 93-398, 1973 U.S.C.C.A.N. 2759, 2772 (July 25, 1973)
 (letter dated May 10, 1973, from Donald E. Johnson, Ad-
 ministrator of Veterans Affairs). The VA’s proposal “would
 alleviate this situation by affording the disabled veteran a
 year from onset of disability to apply for pension and, if he
 is otherwise eligible, authorize payment retroactively to
 the date on which he became permanently and totally dis-
 abled.” Id. “The 1-year period prescribed by the proposal
 within which to apply for disability pension [was] consid-
 ered reasonable . . . .” Id.
      This provision was further amended in 1984 in part to
 add subsection (B), which specified that veterans who qual-
 ify for the one-year lookback period for disability pension
 are veterans “who [are] permanently and totally disabled
 and who [are] prevented by a disability from applying for
 disability pension for a period of at least 30 days beginning
 on the date on which the veteran became permanently and
 totally disabled.” Deficit Reduction Act of 1984, Pub. L. 98–
 369, sec. 2501, 98 Stat. 494, 1116–17. 19



     18  The predecessor to § 5110(b)(4)(A) was enacted in
 1973 as 38 U.S.C. § 3010(b)(2). See Act of Dec. 6, 1973, Pub.
 L. 93-177, sec. 6, 87 Stat. 694, 696.
     19  The predecessor to § 5110(b)(4)(B) was enacted in
 1984 as 38 U.S.C § 3010(b)(3)(B). Deficit Reduction Act of
 1984, Pub. L. 98–369, sec. 2501(a)(1), 98 Stat. at 1116.
Case: 20-1073    Document: 96      Page: 77     Filed: 06/17/2021




 26                                   ARELLANO   v. MCDONOUGH



     While pension benefits are different from disability
 benefits, this provision is instructive because it indicates
 Congressional willingness to delay veterans’ filing obliga-
 tions where a disability makes meeting them difficult or
 impossible, but not to do so indefinitely, or even for a sub-
 stantial period of time.
     Against this backdrop, I now turn to the particular cir-
 cumstances presented here. 20 Mr. Arellano’s brother,
 Pedro Arellano Lamar, has been Mr. Arellano’s “caregiver
 since [Mr. Arellano] returned home mentally disabled in
 November 1981.” J.A. 554; see also id. at 565. Yet, the VA
 did not receive Mr. Arellano’s application until June 3,
 2011. According to Mr. Arellano’s counsel, Mr. Arellano’s
 brother, “acting as guardian ad litem,” filed the application
 on Mr. Arellano’s behalf. Oral Arg. 41:25–42:06, 43:27–
 44:10,       http://oralarguments.cafc.uscourts.gov/default.
 aspx?fl=20-1073_02042021.mp3. There is no allegation
 that Mr. Lamar was somehow prevented from filing, or
 faced obstacles in his attempt to file, Mr. Arellano’s request
 for benefits sooner. Unlike in K. G., there is no claim that
 Mr. Arellano was estranged from Mr. Lamar or refused to
 interact with him. See 951 F.3d at 1377. Indeed, Mr. Arel-
 lano signed the application himself at Mr. Lamar’s direc-
 tion. There is nothing in the record that justifies the
 inordinate thirty-year delay in filing the application at is-
 sue.



      20  We have recognized that in determining the appli-
 cation of equitable tolling, “[w]here the facts are undis-
 puted, all that remains is a legal question, even if that legal
 question requires the application of the appropriate stand-
 ard to the facts of a particular case.” Former Employees of
 Sonoco Prod. Co. v. Chao, 372 F.3d 1291, 1294–95 (Fed.
 Cir. 2004) (collecting cases). Because we assume the facts
 are as Mr. Arellano describes them, we address the availa-
 bility of tolling in the first instance.
Case: 20-1073     Document: 96      Page: 78    Filed: 06/17/2021




 ARELLANO   v. MCDONOUGH                                      27



      Because Mr. Arellano had a caregiver who could have
 filed (and indeed did later file) an application on Mr. Arel-
 lano’s behalf, and no special circumstances are alleged, eq-
 uitable tolling on the ground of Mr. Arellano’s mental
 disability is not warranted, especially for such an untimely
 filing. Equitable tolling for mental disability is not availa-
 ble in this case.
                          CONCLUSION
     I would hold that § 5110(b)(1) is a statute of limitations
 that is subject to the rebuttal presumption of equitable toll-
 ing under Irwin. I would also hold that the presumption
 has not been rebutted as to equitable tolling, but that eq-
 uitable tolling is not available to Mr. Arellano’s specific cir-
 cumstances. Thus, I concur in the judgment.